                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

CIVIL ACTION NO. 17-84-DLB-CJS

MICHELLE KINDOLL                                                                      PLAINTIFF


v.                        MEMORANDUM OPINION AND ORDER


SOUTHERN HEALTH PARTNERS, et al.                                                  DEFENDANTS

                          * *   * *   * *    * *   * *   * *    * *   * *

       On May 5, 2016, Plaintiff Michelle Kindoll was arrested for possession of heroin

and transported to the Grant County Detention Center (“GCDC”). During her time at the

GCDC, Plaintiff suffered a stroke, which she alleges resulted in permanent speech and

mobility impairments.

       On May 12, 2017, Plaintiff filed suit against two groups of Defendants: (1) the

“County Defendants,” comprised of Grant County, and (in both their individual and official

capacities) Corporal Audra Napier, Deputy Tammy Bullock, Jailer Christopher Hankins,

and John and Jane Doe; and (2) the “SHP Defendants,” comprised of former GCDC

medical services contractor Southern Health Partners, Inc. (SHP), and its employees,

nurses David Watkins, RN, Debbie Preston, LPN, and David Ross, LPN.1 (Doc. # 1).

Plaintiff’s Complaint sets forth four counts—one constitutional claim and three state-law

claims. Count One asserts a claim against all Defendants pursuant to 42 U.S.C. § 1983.

Count Two asserts a medical malpractice action against Defendants Preston, Ross, and



1
      Plaintiff also filed suit against GCDC employees Dedi Adams, Jessica Helton, and Whitney Jett;
however, these Defendants were dismissed by agreement of the parties on August 7, 2018. (Doc. # 75).
Watkins under Kentucky law. Count Three asserts a negligence claim against SHP under

Kentucky law. Finally, Count Four asserts a negligence claim against Defendants Napier,

Bullock, and John and Jane Doe under Kentucky law.

      There are currently two Motions for Summary Judgment before the Court (Docs. #

62 and 83), wherein both groups of Defendants seek summary judgment on all claims.

The SHP Defendants have also filed a Motion to Strike (Doc. # 79), which the Court will

take up along with these dispositive motions. All three motions are fully briefed and ripe

for review. (Docs. # 73, 77, 78, 79, 80, 86, 92, 98 and 99). For the reasons set forth

below, the County Defendants’ Motion for Summary Judgment (Doc. # 62) is denied in

part and granted in part; the SHP Defendants’ Motion to Strike (Doc. # 79) is denied;

and the SHP Defendants’ Motion for Summary Judgment (Doc. # 83) is denied in part

and granted in part.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      On May 5, 2016, Plaintiff Michelle Kindoll was arrested for possession of heroin.

(Doc. # 73-6 at 20-21). Plaintiff’s adult daughter, Felicia, was arrested as well, and the

two women were ultimately transported to the GCDC for pretrial detention. (Docs. # 73-

9 at 8, 24, 36-37, 121 and 73-6 at 10-14). During the GCDC intake process, Kindoll

advised the staff that she would be experiencing withdrawal from heroin. (Docs. # 73-9

at 162 and 73-7 at 24-25).

      Plaintiff was then placed alone in an isolation cell to undergo withdrawal. (Docs.

# 73-9 at 37-38 and 73-7 at 25). At the GCDC, isolation cells were used primarily for

punishment purposes. (Docs. # 73-5 at 36 and 73-7 at 63). However, as the female “x-

block” at the GCDC did not have medical-watch cells, jailers used these isolation cells at



                                            2
times for “medical watch” purposes such as keeping a closer eye on inmates undergoing

drug withdrawal. Id. Inmates placed in isolation cells for medical watch were monitored

more frequently; the jailer on shift was required to look in every ten to fifteen minutes.

(Docs. # 73-5 at 49-50; 73-11 at 33 and 73-12 at 50-51). Likewise, medical staff checked

vitals and conducted a basic overview once per twelve-hour shift for inmates on medical

watch. (Docs. # 73-2 at 30-32 and 73-3 at 102).

       On May 9, 2016, Plaintiff’s daughter was released on bond. (Doc. # 73-6 at 20-

22). That same day, Plaintiff inquired when she would be moved out of the isolation cell

into a general-population cell, as she was no longer experiencing withdrawal symptoms.

(Doc. # 73-9 at 41, 146). Approximately two days later, on May 11, 2016, Plaintiff was

cleared by medical staff to move to a general-population cell. (Docs. # 73-5 at 61 and

73-9 at 41-43).

       It appears that Plaintiff did not display any stroke symptoms while she was interned

in the isolation cell for heroin withdrawal. (Doc. # 73-3 at 29). However, on approximately

May 18, 2016, about two weeks after being detained at the GCDC, Plaintiff began

experiencing stroke symptoms. (Docs. # 73-9 at 46 and 73-22 at 2). While housed in the

general-population cell, Plaintiff felt weak and experienced obstructed vision; further,

Plaintiff passed out in the shower, requiring other inmates to help Plaintiff back to her

“boat”—a mat on the floor. (Docs. # 73-9 at 47 and 73-16). Plaintiff, however, did not

seek medical treatment after passing out in the shower. She testified that she did not

want to be “put . . . back in isolation.” (Doc. # 73-9 at 48-49). Further, Plaintiff testified

that she experienced difficulty thinking clearly and did not understand that she was




                                              3
experiencing stroke symptoms; rather, she believed she had a “pinched nerve” or was

“just . . . withdrawing.” Id. at 48-49, 55-56, 61, 153.

       As time progressed, however, GCDC staff and the medical team were alerted to

Kindoll’s symptoms. That same day on May 18, 2016, at approximately 6:15 p.m., after

Plaintiff was moved to the general-population cell, she informed the day-shift deputy jailer,

Dedi Adams, that she could not feel her leg. (Doc. # 73-5 at 26, 63). Deputy Adams

notified Debbie Preston, LPN, in the medical unit that Plaintiff reported that she could not

feel her leg. (Doc. # 73-18). Adams’s Incident Report notes that LPN Preston said, “OK.”

Id. However, LPN Preston did not assess Plaintiff at that time. (Docs. # 73-4 at 29-33;

73-5 at 63-64, 68, 72-73, 77 and 73-18).

       At the end of her shift, Deputy Adams communicated to the night-shift deputy jailer,

Tammy Bullock, that Plaintiff said she could not feel her leg and to keep an eye on her.

(Docs. # 73-5 at 64 and 73-11 at 20-21). Deputy Bullock’s overnight shift lasted from 6:45

p.m. on May 18, 2016, to 7:15 a.m. on May 19, 2016. (Doc. # 73-11 at 15-18, 21, 25).

During her shift, Bullock was alerted by other inmates that Plaintiff complained of “not full

body movement.” Id. Bullock observed that Plaintiff was dragging her right leg and that

Plaintiff complained of not being able to use or move her leg and having trouble seeing.

(Docs. # 73-9 at 163; 73-11 at 19-21, 27-32, 36-38 and 73-16). Deputy Bullock also noted

that the symptoms were irregular; at times during the night of May 18, 2016, the symptoms

moved to Plaintiff’s left leg; at other times, both legs were normal. Id. Additionally, Bullock

observed that other inmates in the general-population cell were helping Plaintiff stand up,

sit down, and walk to the bathroom. (Docs. # 73-11 at 21 and 73-16). Deputy Bullock

notified medical staff and informed the on-duty nurse, David Ross, LPN, that Plaintiff had



                                              4
been limping and complained that she could not feel her foot. (Docs. # 73-2 at 76-77,

126-128, 152-153 and 73-11 at 15-17, 25).

        LPN Ross conducted an evaluation of Plaintiff and found her vital signs to be

normal.     Ross performed and improperly interpreted a “Babinski test” to look for

neurological issues. Ross misinterpreted a positive indication as a negative, and failed

to recognize a sign of any other health conditions. (Docs. # 73-2 at 68-77; 73-9 at 63; 73-

16 and 73-10 at 52-54, 80-81, 83). Noting that Plaintiff had indicated on her intake form

that she had back problems, Ross concluded that the numbness in Plaintiff’s leg was

merely sciatica and he chose not to reach out to his supervisor, Medical Team

Administrator David Watkins, RN, or to the on-call physician. (Doc. # 73-2 at 72, 79, 86-

87).

        LPN Ross testified that inmates who had more acute needs at the GCDC were not

treated significantly different than patients who were on long-term medications or received

chronic care. If he perceived that an inmate had a serious medical condition, Ross

testified that he would not reach out to a physician immediately but would “[s]tart out by

calling [Medical Team Administrator, Nurse David Watkins], asking him what he thinks.

And then he would typically say, go ahead and call a doctor, or, I’ll observe.” Id. at 48-

50. On the day he assessed Plaintiff, Ross did not reach out to the Medical Team

Administrator, David Watkins, nor did he contact the physician on call; rather, he put a

note in the binder for the physician to review when he made his periodic visit the following

week.2 (Docs. # 73-2 at 72, 78-79 and 73-3 at 14).



2
         The treating physician, Dr. Amos, was only scheduled to visit once per month, and Certified Nurse
Practitioner Roy Washington was scheduled to show up at the GCDC only once per week. Absent a call
from the nurses, neither Dr. Elton Amos nor NP Roy Washington would be alerted to a patient’s issues until

                                                    5
        Shawnee Thoman, the regional representative for SHP—the corporation

contracted by Grant County to ensure treatment guidelines were being adhered to—

testified that it was the role of the physician to decide a patient’s care. (Doc. # 73-10 at

12, 38-39).       However, Thoman testified that she was not aware of the physician

contracted to provide services at GCDC, Dr. Elton Amos, having any role in supervising

the nursing staff other than phone calls to him by the nursing staff should they wish to

discuss a patient’s treatment. Id. at 37-38.

        After his evaluation and diagnosis of Plaintiff’s condition, LPN Ross and Deputy

Bullock decided to move Plaintiff back to an isolation cell to prevent inmates from hurting

themselves or Plaintiff, as the other inmates were seen lifting and pulling on Plaintiff while

helping her to and from the bathroom. (Docs. # 73-2 at 76-77; 73-9 at 63; 73-11 at 27-32

and 73-16). LPN Ross instructed Deputy Bullock to keep an eye on Plaintiff and to call

the medical unit if there were any changes. (Doc. # 73-2 at 76-77). Plaintiff was placed

into the isolation cell on May 18, 2016; however, there is no evidence that Deputy Bullock

placed Plaintiff on medical watch. (Doc. # 73-7 at 56). The record indicates that Plaintiff,

though in isolation, was not placed on medical watch until 10:50 p.m. on May 20, 2016.

Id.   On May 19, 2016, at the end of his shift, LPN Ross assessed Plaintiff again. He

observed Plaintiff limp while walking, but concluded that her condition had not changed;

Ross conducted a pass-down to LPN Debbie Preston for the next shift. (Doc. # 73-2 at

77-78, 81, 85).

        On her own in the isolation cell, Plaintiff had trouble standing and fell, causing

bruises on her body; she also experienced trouble speaking and thinking clearly. (Doc.


they read the list of patient notes during their scheduled visits to the facility. (Docs. # 73-2 at 27-29, 44 and
73-3 at 19).

                                                       6
# 73-9 at 64-65, 67). Plaintiff testified that she wanted more medical attention and grew

frustrated that nursing staff would not do more than take her vitals. During this time

Corporal Jessica Helton observed Plaintiff repeatedly knock on the isolation cell door and

ask for corrections officers because of medical concerns she had. (Docs. # 73-9 at 64-

65 and 73-8 at 42). Plaintiff asked what she had done to be placed back in isolation, and

was told it was for her own safety and the safety of others, not as punishment. (Docs. #

73-8 at 37, 73; 73-9 at 66 and 73-20). Plaintiff informed Corporal Helton that her leg

would not move, that she could not walk, and that her speech was slurring. Plaintiff asked

Corporal Helton what she could do to make it better. (Docs. # 73-8 at 27-28; 73-9 at 164

and 73-20). Corporal Helton saw that Plaintiff was able to lift her leg up in the air and

back down and noted “[t]he speech that [Plaintiff] claimed to be messed up was also back

to normal, she wasn’t stuttering or slurring at this time.” (Doc. # 73-20). Helton concluded

that Kindoll was merely being disruptive and “coming up with something.” However, she

did contact the medical unit and advised that Plaintiff was having problems standing.

(Docs. # 73-8 at 29-32, 34, 41 and 73-20).

       During the day shift on May 19, 2016, Deputy Adams called LPN Debbie Preston

to Plaintiff’s cell. Preston documented that Plaintiff “continues to complain of having a

stroke.” (Docs. # 73-4 at 34-46 and 73-10 at 86-87). Preston conducted an assessment

and concluded that Plaintiff’s vitals were fine, though she did not record them. Nor did

Preston review prior entries in Plaintiff’s chart, review the protocol binder, or call either

NP Washington or Dr. Amos. Id. Additionally, during her assessment of Plaintiff, just like

LPN Ross, LPN Preston performed and improperly interpreted the Babinski test for




                                             7
neurological issues, interpreting a positive sign for neurological issues as a negative sign.

(Docs. # 73-4 at 34-40 and 73-10 at 90-91).

       On May 20, LPN Preston assessed Plaintiff again and noted that Plaintiff was still

complaining that she could not feel her leg and that she fell and that Plaintiff’s right arm

curled up at times. (Doc. # 73-4 at 59-64). Nonetheless, Preston observed that Plaintiff’s

vital signs were normal and “cleared” Plaintiff’s condition. Id.

       During the shift change later in the day on May 20, day shift Corporal Jessica

Helton informed night shift Deputy Whitney Jett that Plaintiff had been dragging her leg

and complaining of numbness. Helton advised Jett that she had contacted medical

several times throughout the day and that Plaintiff had been knocking on the cell window

continuously. (Doc. # 73-12 at 31-32, 56-58). During her shift, Jett conducted medical

checks on Plaintiff approximately every fifteen to twenty minutes. Id. at 80.

       At approximately 8:45 p.m. on May 20, Deputy Jett escorted Plaintiff from the

isolation cell to a shower room to bathe. (Docs. # 73-12 at 64 and 73-19). Jett observed

that Plaintiff was having trouble walking and dragged one of her legs behind her. After

taking three or four steps, Plaintiff fell. Deputy Jett asked Plaintiff if she was all right and

if she wanted to go to the medical unit. Plaintiff appeared to try to shake her head, but

she did not speak. Deputy Jett seated Plaintiff on a chair in the shower room, shut the

door, and then contacted the GCDC medical unit by phone. Id. After describing the

situation to the on-duty nurse, Deputy Jett testified that she was instructed to follow up

with the on-duty nurse if there were any changes. (Doc. # 73-12 at 65-66). Jett left the

shower room for approximately fifteen to twenty minutes to allow Plaintiff time to shower.

Id. at 52-56, 66.



                                               8
       To take a shower, Plaintiff was required to repeatedly push a button as water flow

automatically shut off periodically. However, Plaintiff found that she was unable to lift her

arm from her position on the shower chair to keep the water on, and she only got her hair

wet part of the way. She tried to stand up, then fell onto the floor and was unable to get

up. (Doc. # 73-9 at 167). After about fifteen minutes, Deputy Jett asked Plaintiff if she

was done. Plaintiff answered yes, so Deputy Jett opened the door to the shower and

observed Plaintiff sitting on the floor, half dressed. (Docs. # 73-12 at 52-56, 66-68 and

73-19). Jett instructed Plaintiff that she needed to get dressed and could not exit the

shower room partially clothed. Jett asked Plaintiff if she was all right and if she still wanted

to take a shower, and Plaintiff nodded her head yes. (Doc. # 73-12 at 62).

       Concluding that something was wrong, Jett shut the door to the shower room and

contacted her supervisor, Corporal Audra Napier, by radio. (Docs. # 73-12 at 52-56; 73-

1 at 10, 14-15, and 73-19). As the highest-ranking officer on site during this shift, Corporal

Napier was responsible for overseeing the safety and security of the facility and

overseeing the jail, staff, and inmates. (Doc. # 73-1 at 9). Napier advised that she would

be there momentarily. (Doc. # 73-12 at 52-56, 71).

       After radioing Corporal Napier, approximately ten minutes passed and Deputy Jett

again opened the shower door to ask Plaintiff if she was ready. Though Plaintiff again

said yes, Deputy Jett found Plaintiff still sitting on the floor in the same position, half

dressed. (Docs. # 73-12 at 52-56, 70 and 73-19). Deputy Jett noted that Plaintiff for the

most part made no response and just looked at Jett; at other times, it appeared Plaintiff

was moving her mouth slightly to try to speak, but nothing was coming out. Plaintiff’s

bizarre behavior struck Jett as unusual and she was concerned that Plaintiff was not just



                                               9
experiencing routine drug withdrawal. (Docs. # 73-12 at 59, 61, 69-70, 82, and 73-19).

Deputy Jett once again verbally instructed Plaintiff to get dressed. Jett closed the shower

again and radioed Corporal Napier a second time, advising that Napier needed to come

immediately. (Docs. # 73-12 at 52-56, 71 and 73-19).

       When Corporal Napier arrived a few minutes later, she opened the shower door

and observed Plaintiff was sitting on the floor, half dressed, with the water off. (Docs. #

73-1 at 15-16; 73-9 at 169; 73-12 at 52-56 and 73-19). Napier advised that she would be

taking Plaintiff to the medical unit, and she instructed Plaintiff to get dressed before

coming out of the shower room to go to medical. (Docs. # 73-1 at 16-17; 73-12 at 52-56

and 73-19). Plaintiff appeared to try and get dressed, so Jett and Napier shut the shower

door again to give her privacy. (Docs. # 73-1 at 18 and 73-12 at 52-56). Jett and Napier

waited a few more minutes and opened the shower door again. They observed Plaintiff,

partially dressed, and flailing her arms before falling from the shower chair onto the floor.

(Docs. # 73-12 at 52-56; 72-77 and 73-19). Napier and Jett discussed that they needed

to go ahead and get Plaintiff dressed and get Plaintiff to the medical unit immediately;

accordingly, they helped Plaintiff get dressed by holding her clothes for her while she

stepped into them. (Docs. # 73-1 at 15; 73-12 at 56-56, 77-78 and 73-19). Napier and

Jett then assisted Plaintiff into a wheelchair. (Docs. # 73-12 at 78-79 and 73-19).

       By approximately 9:48 p.m. on May 20, 2016, about one hour after Plaintiff fell on

her way to the shower, Corporal Napier transported Plaintiff to medical by wheelchair.

Licensed Registered Nurse (RN) David Watkins was on shift and performed the

assessment. (Docs. # 73-1 at 15; 73-3 at 7, 26, 81; 73-7 at 79; 73-12 at 78-79 and 73-

19). During his assessment of Plaintiff, just like LPNs Ross and Preston, RN Watkins



                                             10
performed and improperly interpreted the Babinski test as negative for neurological

issues; however, Watkins was able to recognize that Plaintiff was displaying stroke

symptoms. (Doc. # 73-3 at 46-48, 96-101). Specifically, RN Watkins observed that

Plaintiff was having trouble speaking, could not raise her arms equally, and could not

write her name accurately. (Docs. # 73-3 at 26 and 73-10 at 92-94). Watkins did not

consult with LPN Ross or LPN Preston about Plaintiff’s condition; nor did he call Dr. Amos

or NP Washington or send Plaintiff to the hospital. (Doc. # 73-3 at 30). Rather, it appears

that at 10:51 p.m. on May 20, 2016, Plaintiff was taken back to an isolation cell and placed

on medical watch. (Docs. # 73-3 at 52-56, 81; 73-12 at 79-80 and 73-19).

       Deputy Jett testified that she was surprised Plaintiff was sent back to x-block from

medical because she felt like “something was still wrong.” (Doc. # 73-12 at 82). Jett was

uncertain because she did not observe the assessment and had no medical experience;

however, based on her observations, she grew concerned that the medical unit should

have done something more and that simply continuing to monitor Kindoll by having a

deputy checking in every 15 minutes was not sufficient. Id. at 82-84, 113-114. Jett shared

her concern with Corporal Napier. Napier responded that she would “make some phone

calls” and instructed Jett to keep an eye on Plaintiff. (Doc. # 73-12 at 84). Deputy Jett

continued to look in Plaintiff’s isolation cell every fifteen minutes, and observed that

Plaintiff appeared to be sleeping. Id. at 86.

       In the early morning hours of May 21, 2016, RN Watkins decided to send Plaintiff

to the hospital. (Doc. # 73-3 at 28, 50-51, 55-62). Corporal Napier returned to x-block

and informed Deputy Jett that Plaintiff was going to the hospital. Napier assisted Plaintiff

into the wheelchair and transported her out of x-block. (Doc. # 73-12 at 86-87). At about



                                                11
1:47 a.m. on May 21, 2016—approximately three hours after Napier transported Plaintiff

to medical by wheelchair—Plaintiff was taken to St. Elizabeth Grant County Hospital.

(Docs. # 73-3 at 28, 50-51, 55-62 and 73-7 at 88).

       RN Watkins testified that he does not remember whether he placed Plaintiff back

on “medical watch” in the isolation cell for the three hours Plaintiff waited prior to being

transported to the hospital; however, he admitted that if he failed to act immediately, he

violated the stroke protocol set forth in the SHP Treatment Guidelines. (Docs. # 73-3 at

81 and 73-10 at 102). The treatment protocol for recognition of a stroke or stroke

symptoms required assessment for symptoms such as weakness in the face, arm, or

legs, especially on one side of the patient’s body; sudden confusion; sudden trouble

seeing in one or both eyes; trouble speaking, or difficulty understanding speech; trouble

walking; and dizziness, loss of balance, or lack of coordination. Moreover, the treatment

protocol used the acronym “F.A.S.T” and cautioned that “[i]f you think someone is having

a stroke, act F.A.S.T.” The letter “T” in the acronym stands for “Time.” The protocol notes

that “[i]f you observe ANY of these signs, call 911/EMS—Acting fast can help stroke

patients get the treatments they need.” (Docs. # 73-3 at 51-52 and 73-10 at 78-50).

       After being transported to the hospital, Plaintiff was informed that she had suffered

multiple strokes. She testified that she suffers permanent injuries including impaired

speech and mobility as a result. (Doc. # 73-9 at 83-84, 88-91, 153-156). Plaintiff’s expert

neurologist, David F. Lang, M.D., opined that had Plaintiff been transferred to the

emergency room when she first reported her stroke symptoms the evening of May 18,

2016, more likely than not, Plaintiff would have been a candidate to receive interventional

medicine before the treatment window closed and more likely than not would have been



                                            12
spared many of the deficits caused by the stroke. (Docs. # 83-1 at 6-7; 83-9 and 86-2 at

49-58, 67-69).

        Plaintiff presented evidence that the GCDC has a history of failing to provide the

constitutionally-minimum medical treatment to inmates with serious or potentially serious

acute medical conditions like strokes. Beginning in 2003, the United States Department

of Justice (DOJ) initiated an investigation of the GCDC.3 (Doc. # 73-26 at 1). On May

18, 2005, the DOJ reported its findings to the GCDC. (Doc. # 73-25). Among its findings,

the DOJ concluded that the provision of acute medical care at GCDC “appears to deviate

from constitutionally minimum standards” and specifically that “GCDC consistently fails

to provide reasonable medical treatment to inmates with serious or potentially serious

acute medical conditions.” (Doc. # 73-25 at 7).

        The DOJ found “a host of management deficiencies,” including “the inadequate

medical care at GCDC [which] appears to result primarily from the shortage of medical

staff at the facility.” (Doc. # 73-25 at 10). The DOJ pointed out that “[a] physician on-site

for two to three hours per week . . . is clearly insufficient to provide the medical care

required for an institution the size of GCDC.” (Doc. # 73-25 at 10). Further, the DOJ

found that GCDC “lacks policies on, inter alia, timeliness of access to medical care,” or

“protocols for the nurse or the correctional staff to use to ensure timely access to the

physician when presenting symptoms requiring physician care.” Id. Moreover, “many of

[the] facility’s policies and procedures lack the breadth and specificity to form an



3
          The DOJ investigation was conducted pursuant to the Civil Rights of Institutionalized Persons Act
of 1980 (CRIPA), 42 U.S.C. § 1997, which grants the Attorney General authority to investigate and seek
equitable relief to remedy unlawful patterns or practices that violate the constitutional rights of
institutionalized people. See Patsy v. Fla. Bd. of Regents, 457 U.S. 496, 507-08 (1982) (explaining that
CRIPA “was enacted primarily to ensure that the United States Attorney General has legal standing to
enforce existing constitutional and federal statutory rights of institutionalized persons”).

                                                    13
infrastructure to ensure timely access to the appropriate level” of medical care. (Doc. #

73-25 at 12). Additionally the DOJ found that the GCDC failed to keep organized and

sufficiently-detailed medical records, which contributed to the failure to provide adequate

medical care. (Doc. # 73-25 at 12-13).

       In 2009, the Grant County attorney signed the DOJ’s Proposed Resolution, which

recognized improvements but also set forth “a few areas of remaining concern regarding

the County’s provision of medical and mental health care” which required “future

oversight” by the DOJ. (Doc. # 73-26 at 5). The Proposed Resolution listed sixteen

“remedial measures” for Grant County to implement, including an agreement that:

              (2) The County will continue to provide sufficient on-site physician,
              mental health care provider, and nursing staff to ensure adequate
              medical care (including chronic and acute care). The County also
              will continue to provide sufficient on-site physician staffing to
              adequately supervise nursing staff.

              (7) The County will continue to ensure that all inmates with serious
              or potentially serious acute medical conditions receive necessary
              examination, diagnosis, monitoring, and treatment, including
              referrals to appropriate outside medical professionals when clinically
              indicated.

              (16) The County will continue to maintain on-site complete,
              confidential, and appropriately organized medical and mental health
              records for each inmate. The County will continue to ensure that
              such records include sufficient information (including symptoms, the
              results of physical evaluations, and medical staff progress notes) to
              ensure that health services staff have all relevant information
              available when treating inmates.

(Doc. # 73-26 at 2-4).

       On October 14, 2014, the DOJ provided the Grant County attorney with another

assessment regarding conditions at GCDC. (Doc. # 73-13 at 2). The letter noted that

“[i]n our last compliance letter, we acknowledged that a new Jail administration and



                                            14
contractor were in place [and] understood that they might not have had as much time to

fully evaluate their obligations under the Agreement and take remedial action.” (Doc. #

73-13 at 14). The assessment went on to state, however, that “enough time has now

passed that the County’s lack of progress is much more troubling.” Id. The DOJ found

that “the County has made little progress” in addressing the deficiencies identified in its

August 3, 2009 Resolution, including a failure to provide prisoners “with adequate access

to qualified clinical staff and mental health services.” (Doc. # 73-13 at 2).

       Aware of management issues at the GCDC, Christopher Hankins ran against the

incumbent Jailer and was elected to the position in 2015. (Doc. # 73-7 at 5, 10-11). As

the Jailer, Hankins has the final power to adopt policy for the jail, as well as the policy and

procedure manual, and he has the final power to hire, fire, and discipline personnel. Id.

at 18. Hankins also has the ultimate responsibility for determining if the deputy jailers are

acting consistent with policy and making sure inmates are safe and secure. Id. at 62.

       In order to try to comply with the Department of Justice Resolution, Hankins hired

contractor Southern Health Partners, Inc. (SHP), and SHP began providing medical care

at the GCDC in the latter part of 2015. Id. at 28-29, 33, 35-36. Hankins testified that he

and his staff met with SHP about coming into compliance with the DOJ agreement. Id. at

104-105. However, Jailer Hankins testified that he did not personally do anything to

monitor the type of health care inmates were receiving at GCDC during the time SHP was

the medical provider and that no one at Grant County had any responsibility for

supervising the SHP medical staff. Id. at 32-33.

       Moreover, Jailer Hankins testified that he delegated the monitoring of the medical

care provided by SHP to his brother, Major of Operations Jason Hankins. Id. at 15, 66-



                                              15
67. Jailer Hankins testified that while he may have “skimmed through” the DOJ’s August

3, 2009 Resolution (Doc. # 73-26), he has never seen the DOJ’s May 18, 2005 findings

(Doc. # 73-25). See (Doc. # 73-7 at 94, 97, 99). Further, Jailer Hankins testified that he

is not aware how Jason Hankins monitored SHP and is not sure if Jason Hankins had

any regular meetings with the medical staff from SHP, or received or reviewed any reports

from SHP prior to Plaintiff’s stroke. Id. at 29-32. Jailer Hankins testified that he does not

recall any investigation into Plaintiff’s incident at the GCDC, and to his knowledge no

disciplinary action was taken against the SHP nurses or the GCDC employees as a result

of the incident. Id. at 72, 70-72. The DOJ monitoring was ongoing at the time of Plaintiff’s

stroke, as the GCDC has not been found in compliance with the DOJ Resolution, and the

record indicates that DOJ representatives were at GCDC for an inspection as recently as

2017. (Docs. # 73-7 at 93-94, 97, 102 and 73-10 at 44-46).

II.    ANALYSIS

       A.     Standard of Review

       Summary judgment is appropriate when the record reveals “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists where “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The “moving party bears the

burden of showing the absence of any genuine issues of material fact.” Sigler v. Am.

Honda Motor Co., 532 F.3d 469, 483 (6th Cir. 2008). Once a party files a properly-

supported motion for summary judgment, by either affirmatively negating an essential

element of the non-moving party’s claim or establishing an affirmative defense, “the



                                             16
adverse party must set forth specific facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 250. However, “the mere existence of a scintilla of evidence in

support of the [non-moving party’s] position will be insufficient.” Id. at 252.

       The Court must “accept Plaintiff’s evidence as true and draw all reasonable

inferences in [her] favor.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)

(citing Anderson, 477 U.S. at 255). The Court may not “make credibility determinations”

or “weigh the evidence when determining whether an issue of fact remains for trial.” Id.

(citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001)). “The ultimate question

is ‘whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.’” Back v.

Nestle USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting Anderson, 477 U.S. at 251-

52). If there is a dispute over facts that might affect the outcome of the case under

governing law, the entry of summary judgment is precluded. Anderson, 477 U.S. at 248.

       As the moving parties in each of their respective motions, the County Defendants

and SHP Defendants must shoulder the burden of showing the absence of a genuine

dispute of material fact as to at least one essential element of each of Plaintiff’s claims

against which they seek dismissal. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at

726 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Assuming Defendants

satisfy their burdens, Plaintiff must—by citing to “particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . admissions, interrogatory answers, or other materials”—

show specific facts that reveal a genuine issue for trial. Fed. R. Civ. P. 56(c)(1)(A); Laster,

746 F.3d at 726 (citing Celotex, 477 U.S. at 324). Furthermore, “the trial court no longer



                                              17
has a duty to search the entire record to establish that it is bereft of a genuine issue of

material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989).

        B.      County Defendants’ Motion for Summary Judgment

        The County Defendants assert four central arguments in support of their Motion

for Summary Judgment.4 First, Defendants argue that Plaintiff’s official-capacity § 1983

claims against the individually-named Defendants should be dismissed as redundant

because Plaintiff also named the County as a party. (Doc. # 62-1 at 11-15). Second,

Defendants argue that Plaintiff’s § 1983 claim against Grant County should be dismissed

because Plaintiff failed to demonstrate the requisite “policy or custom” to invoke municipal

liability. Id. at 26-29. Third, Defendants argue that Plaintiff’s individual-capacity § 1983

claims against the individually-named defendants should be dismissed because qualified

immunity bars the suit and because the defendants were not deliberately indifferent to

Plaintiff’s medical needs. Id. at 20-26; 29-37. Finally, Defendants argue that qualified

immunity bars Plaintiff’s state-law claim for negligence against the individually-named

defendants. Id. at 12-20. Each argument will be addressed in turn. For the reasons set

forth below, the County Defendants’ Motion for Summary Judgment is granted in part

and denied in part.

                1.      Summary judgment is proper as to Plaintiff’s § 1983 claim
                        against the individually-named Defendants in their official
                        capacities.

        The County Defendants’ first argument asserts that the individually-named


4
          Two of Plaintiff’s four causes of action involve the County Defendants. First, Plaintiff alleges a
claim pursuant to 42 U.S.C. § 1983 against Defendants Corporal Audra Napier, Deputy Tammy Bullock,
Jailer Christopher Hankins, and John and Jane Doe (the “individually-named Defendants”), in both their
individual and official capacities, as well as against Grant County (Count One). (Doc. # 1 at 11). Second,
Plaintiff alleges a state-law negligence claim against Defendants Audra Napier, Tammy Bullock, and John
and Jane Doe (Count Four). Id. at 12. The County Defendants seek summary judgment on both counts.


                                                    18
Defendants—Audra Napier, Tammy Bullock, Christopher Hankins, and John and Jane

Doe5—are entitled to summary judgment as to Plaintiff’s official-capacity claim under 42

U.S.C. § 1983 (Count One), because these claims are redundant to Plaintiff’s claim

against Grant County itself. (Doc. # 62-1 at 11). Plaintiff concedes that “her official

capacity claims against the individual County defendants amount to a claim against Grant

County, which was also named as a party.” (Doc. # 73 at 43). The Court agrees that “as

a matter of housekeeping,” because Plaintiff has brought suit against Grant County

directly, “there is no longer a need to bring official-capacity actions against local

government officials.” C.K. v. Bell Cty. Bd. of Educ., 839 F. Supp.2d 881, 884 (E.D. Ky.

2012) (citing Kentucky v. Graham, 473 U.S. 159, 165-67 (1985)). Accordingly, summary

judgment is granted as to Plaintiff’s official-capacity § 1983 claim against these

Defendants.

               2.      Summary judgment is proper as to Plaintiff’s remaining claims
                       against John and Jane Doe.

       Plaintiff named Defendants John and Jane Doe in Count One and Count Four of

her Complaint. (Doc. # 1 at 2). As to Count One, in addition to conceding that dismissal

is appropriate as to her official-capacity claim against each of the individually-named

Defendants, Plaintiff has “put forth no arguments as to why the individual-capacity claim

against [John and Jane] Doe should survive summary judgment analysis.”6 Delong v.


5
        The County Defendants’ Motion for Summary Judgment also moved on behalf of Defendants Dedi
Adams, Jessica Helton, and Whitney Jett; however, after the County Defendants filed their dispositive
motion, these Defendants were dismissed from this civil action by agreement of the parties. (Doc. # 75).
Thus, the remaining Grant County Defendants are Grant County, and (in their official and individual
capacities) Audra Napier, Tammy Bullock, Christopher Hankins, and John and Jane Doe. See (Doc. # 73
at 44). Accordingly, the County Defendants’ Motion for Summary Judgment as to Defendants Dedi Adams,
Jessica Helton, and Whitney Jett will be denied as moot.
6
        The Court also notes that as to Defendants John and Jane Doe, after a significant period of
discovery Plaintiff has never identified these individuals, moved to name these individuals, or moved to

                                                  19
Arms, No. 06-77-GFVT, 2007 WL 4510323, at *9 (E.D. Ky. Dec. 21, 2007). Indeed,

Plaintiff does “not once mention or allude to the individual-capacity claims against [John

and Jane] Doe in [her] Response.” Id. Accordingly, because Plaintiff has failed to direct

the Court to specific portions of the record that she asserts create a genuine issue of

material fact, Plaintiff’s § 1983 individual-capacity claim against John and Jane Doe fails

and summary judgment is granted. See id. See also Haverstick Enters., Inc. v. Fin. Fed.

Credit, Inc., 32 F.3d 989, 996 (6th Cir. 1994) (finding that where a § 1983 action could

not be asserted successfully against a Doe defendant, summary judgment is

appropriately awarded).

       As to Count Four, Plaintiff has likewise failed to show why the negligence claim

against John and Jane Doe should survive summary judgment analysis. Plaintiff failed

to point to any materials in the record that show specific facts revealing a genuine issue

for trial; without even a scintilla of evidence in support of her position, the Court will grant

summary judgment to these Defendants on the negligence claim contained in Count Four

of the Complaint. Copen v. Noble Cty., No. 2:13-cv-00610, 2016 WL 687593, at *5 (S.D.

Ohio Feb. 19, 2016). See also Fed. R. Civ. P. 56(c)(1)(A); Laster, 746 F.3d at 726 (citing

Celotex, 477 U.S. at 324).

               3.      Defendant Grant County is not entitled to summary judgment as
                       to Plaintiff’s § 1983 claim.

       The County Defendants next argue that Defendant Grant County is entitled to

summary judgment as to Plaintiff’s claim under 42 U.S.C. § 1983 because Plaintiff has

not demonstrated any “policy or custom” that caused her injury. (Doc. # 62-1 at 26).


amend or join a party; nor has she served them with timely process pursuant to Rule 4(m) of the Federal
Rules of Civil Procedure. See Petty v. Ohio, 478 F.3d 341, 345-46 (6th Cir. 2007), abrogation on other
grounds recognized by Bailey v. City of Ann Arbor, (6th Cir. 2017).

                                                  20
Defendants’ argument fails.      Accepting Plaintiff’s evidence as true and drawing all

reasonable inferences in her favor, see Anderson, 477 U.S. at 255, the Court finds that

Plaintiff has set forth sufficient evidence of the requisite policy or custom to show that

there is a genuine issue for trial. Celotex, 477 U.S. at 324.

       To impose municipal liability pursuant to 42 U.S.C. § 1983, a plaintiff must prove

that a constitutional violation occurred and that the municipality is responsible for the

violation. Ford v. Cty. of Grand Traverse, 535 F.3d 483, 498 (6th Cir. 2008) (internal

citation omitted); Crouch v. S. Health Partners, Inc., No. 1:08-cv-P89-R, 2009 WL 860414

(W.D. Ky. Mar. 27, 2009) (citing Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120

(1992)). Further, there must be a “direct causal link” between a municipal policy or custom

and the alleged deprivation, and such policy or custom must be the “moving force” of the

constitutional violation. Crouch, 2009 WL 860414, at *3 (citing Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978)); see also Waters v. City of Morristown, 242 F.3d 353,

362 (6th Cir. 2001). Stated another way, a plaintiff must (1) identify the municipal policy

or custom, (2) connect the policy to the municipality, and (3) show that the plaintiff incurred

a particular injury due to execution of that policy. Alkire v. Irving, 330 F.3d 802, 815 (6th

Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

“These stringent standards are necessary to avoid de facto respondeat superior liability

explicitly prohibited by Monell.” Graham v. Cty. of Washtenaw, 358 F.3d 377, 383 (6th

Cir. 2004) (citing Doe v. Claiborne Cty., 103 F.3d 495, 508 (6th Cir. 1996)).

       The County Defendants argue that summary judgment as to Plaintiff’s § 1983 claim

against Grant County is proper because Plaintiff “has not pointed to any policy or custom

that caused Plaintiff’s injury.” (Doc. # 62-1 at 28). In order to demonstrate the requisite



                                              21
“municipal policy or custom” leading to the alleged violation, “a plaintiff can identify: (1)

the municipality’s legislative enactments or official policies; (2) actions taken by officials

with final decision-making authority; (3) a policy of inadequate training or supervision; or

(4) a custom of tolerance or acquiescence of federal violations.” Winkler v. Madison Cty.,

893 F.3d 877, 901 (6th Cir. 2018) (citing Baynes v. Cleland, 799 F.3d 600, 621 (6th Cir.

2015)). Pointing to carefully-tailored selections of Plaintiff’s deposition testimony, the

County Defendants seek to frame Plaintiff’s treatment at GCDC narrowly as an “isolated

occurrence that affected only Plaintiff” rather than the result of the requisite “policy or

custom.” (Doc. # 62-1 at 29). The County Defendants point to Plaintiff’s testimony, for

example, that she was not personally aware of GCDC’s treatment protocols, she was not

aware of any other inmates at GCDC who specifically suffered from a stroke, and that

she was regularly seen by medical staff despite not expressly requesting medical care.

(Doc. # 62-1 at 28-29).

       The County Defendants’ selective citation of Plaintiff’s deposition testimony alone,

however, ignores a wealth of contrary evidence in the record that the failure to promptly

treat Plaintiff’s acute medical need was far from an isolated incident at GCDC. Rather,

“[a] review of the record reveals a prison system in crisis.” Taylor v. Mich. Dep’t of Corrs.,

69 F.3d 76, 83 (6th Cir. 1995). First, Plaintiff’s own lack of knowledge of the GCDC

treatment protocol is irrelevant; it is the mental state of Defendants that is at issue in a

§ 1983 claim. See Winkler, 893 F.3d at 901-02. Defendants’ assertion that Plaintiff did

not expressly ask for medical assistance is equally unavailing in light of multiple

witnesses’ testimony that Plaintiff, though confused and limited at times in her ability to

move, think, and speak, made the GCDC staff aware of her symptoms and actively sought



                                             22
help on numerous occasions prior to her hospitalization. See, e.g., (Docs. # 73-8 at 27-

28, 42; 73-9 at 48-49, 55-56, 61, 64-65, 153, 164; 73-12 at 56-58 and 73-20).

       Further, while there is no evidence of other inmates who suffered from a stroke

specifically, there is evidence that the delay in treating Plaintiff’s acute condition was not

a mere isolated incident. The record demonstrates DOJ findings that GCDC “lacks

policies on, inter alia, timeliness of access to medical care,” or “protocols for the nurse or

the correctional staff to use to ensure timely access to the physician when presenting

symptoms requiring physician care.” (Doc. # 73-25 at 12). As a result, the DOJ concluded

that the provision of acute medical care at GCDC “deviates from constitutionally minimum

standards” and that “GCDC consistently fails to provide reasonable medical treatment to

inmates with serious or potentially serious acute medical conditions” such as a stroke.

(Doc. # 73-25 at 7, 12). No evidence indicates that circumstances have changed since

the DOJ report was authored.

       Next, Defendants’ argument that Plaintiff was regularly “seen” by medical staff

artificially narrows the relevant scope of inquiry. Being “seen” does not always equate to

being “treated” within constitutionally minimum standards. There is evidence that, while

Plaintiff was “seen” by medical, the medical staff continued to merely “monitor” Plaintiff

instead of providing emergency treatment—in the case of RN Watkins, even after he

determined that Plaintiff required hospitalization. See, e.g., (Docs. # 73-3 at 28, 50-51,

55-62, 81; 73-4 at 34-44, 59-64, 73-7 at 88 and 73-12 at 82-84, 113-114).

       The County Defendants’ argument on this point ignores the fact that, while “a court

will not second-guess the judgment of the medical professionals providing such

treatment,” a plaintiff may overcome this presumption by showing that such “treatment”



                                             23
was “so woefully inadequate as to amount to no treatment at all.” Alspaugh v. McConnell,

643 F.3d 162, 169 (6th Cir. 2011). The County Defendants’ argument sidesteps the

evidence that the County was aware of a continuing pattern of delay in securing acute

care. In sum, the County Defendants’ arguments fall short of satisfying their burden of

showing the absence of any genuine issues of material fact that a municipal policy or

custom was the driving force a deprivation of Plaintiff’s constitutional right to medical care.

See Alkire, 330 F.3d at 815.

       In contrast, Plaintiff has presented facts from which a jury could find that the

conditions leading to her injuries were not “isolated,” but rather Grant County had a

longstanding policy or custom that caused a violation of Plaintiff’s constitutional right to

adequate medical care. While Jailer Hankins contracted with SHP to provide medical

services at GCDC, it is well-established that “contracting out prison medical care does

not relieve the State of its constitutional duty to provide adequate medical treatment to

those in its custody.” West v. Atkins, 487 U.S. 42, 56 (1988); Leach v. Shelby Cty. Sheriff,

891 F.2d 1241, 1250 (6th Cir. 1989). Jailer Hankins knew that GCDC had not been found

in compliance with the DOJ agreement, but he did not do anything to monitor the type of

health care inmates were receiving at GCDC during the time SHP was the medical

provider, such as implement a quality assurance program. (Doc. # 73-7 at 28-36, 102).

See McCullum v. Tepe, No. 1:08-CV-387, 2011 WL 13186318, at *8 (S.D. Ohio Mar. 28,

2011) (stating that the lack of a quality assurance program provides evidence of

deliberate indifference).

       Further, Jailer Hankins testified that he had no personal involvement in monitoring

the health care being provided to inmates at GCDC; that no one at Grant County had any



                                              24
responsibility for supervising the SHP medical staff; that he fully delegated oversight of

medical services to his brother, who had no corrections experience; that he did not have

any awareness of how his brother provided oversight, if any; that he had no idea if his

brother met with SHP; that he received no reports or statistics about the medical care

provided by SHP; that he was only generally aware of the DOJ’s attempts to bring GCDC

into compliance pursuant to the agreed-upon Resolution; and that he did not review the

the DOJ findings. (Doc. # 73-7 at 15, 29-33, 66-67, 94-99). Jailer Hankins and Grant

County officials were aware that GCDC provided constitutionally inadequate medical care

to inmates, and that the DOJ had still not found GCDC to be in compliance during the

relevant time period. The testimony of Jailer Hankins, and DOJ documents relied upon

by Plaintiff, create a genuine issue of material fact as to whether the County “at least

implicitly authorized, approved, or knowingly acquiesced” in unconstitutional conduct.

Hays v. Jefferson Cty., 668 F.2d 869, 874 (6th Cir. 1982); Winkler, 893 F.3d at 902-03.

      The County Defendants seek to vitiate Plaintiff’s reliance on the Department of

Justice documents related to its CRIPA investigation of GCDC as evidence of the

requisite policy or custom by contesting the admissibility of the documents. (Doc. # 62-1

at 28). The County Defendants argue for the first time in their Reply brief—obstructing

Plaintiff’s ability to respond—that the DOJ documents should be inadmissible public

records under Rule 803(8) of the Federal Rules of Evidence as they indicate a lack of

trustworthiness. (Doc # 77 at 4-8) (citing Beech Aircraft Corp. v. Rainey, 488 U.S. 153,

170 (1988); Bank of Lexington & Trust Co. v. Vining-Sparks Sec., Inc., 959 F.2d 606, 616

(6th Cir. 1992)). The County Defendants assert that the majority of the DOJ documents

relied upon by Plaintiff are too attenuated in time—stemming from a 2003 investigation—



                                           25
to be sufficiently trustworthy under Rule 803(8). See (Doc. # 77 at 6-7).

        This argument sidesteps evidence in the record that the DOJ’s 2003 investigation

was ongoing. The record shows that the same pertinent issues identified in the DOJ’s

2005 findings—including inadequate protocol for acute care—continued to be raised by

the DOJ. See, e.g., (Doc. # 73-13 at 2). Additionally, it appears that the GCDC was still

being monitored at the time of Plaintiff’s stroke, and DOJ representatives were present at

the GCDC for an inspection as recently as 2017. Jailer Hankins was aware of the DOJ

investigation, and SHP representatives hired by Hankins were present for one of the

inspections. (Docs. # 73-7 at 93-97, 102 and 73-10 at 44-46).

        Thus, the County Defendants’ objections are unconvincing, and the Court finds

that the DOJ documents are sufficiently trustworthy under Rule 803(8) of the Federal

Rules of Evidence.7 See, e.g., Daniel v. Cook Cty., 833 F.3d 728 (7th Cir. 2016) (findings

from DOJ investigation of health care provided at county jail were admissible under

hearsay exception); Shepherd v. Dallas Cty., 591 F.3d 445, 457-58 (5th Cir. 2009)

(admitting 2006 DOJ report on investigation of health care at Dallas County Jail);

McDaniels v. City of Philadelphia, 234 F. Supp. 3d 637, 649 (E.D. Pa. 2017) (admitting

DOJ report under hearsay exception at summary-judgment stage of § 1983 action);

Moses v. Westchester Cty. Dep’t of Corr., No. 10-CIV-9468, 2017 WL 4386362, at *11

(S.D.N.Y. Sept. 29, 2017) (finding DOJ Report “satisf[ies] the criteria of Rule 803(8)”).

The DOJ documents relied upon by Plaintiffs provide probative and admissible evidence



7
         Moreover, even if the DOJ documents were inadmissible under Rule 803(8), courts have found
similar documents admissible for non-hearsay purposes such as notice. See, e.g., Talley v. Dart, No. 08-
C-5485, 2012 WL 1899393, at *5 (N.D. Ill. May 24, 2012) (considering DOJ letter on summary judgment
not for the truth of the matters asserted, but “for the fact that the . . . defendants had been placed on notice
by DOJ in July 2008 of possible problems with the provision of medical care and the processing of medical
grievances”).

                                                      26
in support of Plaintiff’s § 1983 custom or policy claim against Grant County.

       The County Defendants have failed to demonstrate that there is no genuine issue

of material fact as to whether there is a direct causal link between a municipal policy or

custom that was the moving force behind the deprivation of Plaintiff’s constitutional right

to adequate medical care. Alkire v. Irving, 330 F.3d at 815. Accordingly, the County

Defendants’ Motion for Summary Judgment as to Plaintiff’s claim under 42 U.S.C. § 1983

against Grant County is denied.

               4.      Defendants Napier, Bullock, and Hankins, in their individual
                       capacities, are not entitled to summary judgment as to
                       Plaintiff’s § 1983 claim.

       The County Defendants next argue that they are entitled to summary judgment as

to Plaintiff’s claim under 42 U.S.C. § 1983 against Defendants Hankins, Napier, Bullock,

in their individual capacities, because they are shielded from suit by qualified immunity.

“To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or

laws of the United States (2) caused by a person acting under the color of state law.”8

Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006) (citing West v. Atkins,

487 U.S. 42, 48 (1988)). However, under the doctrine of qualified immunity, “government

officials performing discretionary functions . . . are shielded from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Jerauld ex rel. Robinson v. Carl,

405 F. App’x 970, 975 (6th Cir. 2010) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)).


8
       The Defendants do not contest that they acted under color of state law.


                                                  27
        In order to resolve whether these defendants are entitled to qualified immunity, the

Court must examine (1) “whether [Plaintiff] has alleged facts which, when taken in the

light most favorable to her, show that the defendant-official[s’] conduct violated a

constitutionally protected right” and (2) “whether that right was clearly established such

that a reasonable official, at the time the act was committed, would have understood that

his [or her] behavior violated that right.” Jerauld, 405 F. App’x at 975 (citing Comstock v.

McCrary, 273 F.3d 693, 702 (6th Cir. 20001); Dominguez v. Corr. Med. Servs., 555 F.3d

543 (2009) (citing Pearson v. Callahan, 555 U.S. 223 (2009) (discussing flexible

application of the two-part qualified-immunity test)). To demonstrate a violation of her

Eighth Amendment right to medical care, Plaintiff must demonstrate that each of the

individually-named County Defendants acted with “deliberate indifference” to her serious

medical needs.9 Estelle v. Gamble, 429 U.S. 97, 104 (1976); Comstock, 273 F.3d at 702.

        “A constitutional claim for deliberate indifference contains both an objective and a

subjective component.” Dominguez, 555 F.3d at 550; Jerauld, 405 F. App’x at 975. The

objective component requires a plaintiff to show the existence of a “sufficiently serious”

medical need. Dominguez, 555 F.3d at 550 (citing Farmer v. Brennan, 511 U.S. 825, 834

(1994)); Jerauld, 405 F. App’x at 975.            The County Defendants do not dispute Plaintiff

was hospitalized and treated for stroke symptoms; accepting Plaintiff’s evidence as true

and drawing all reasonable inferences in her favor, see Laster, 746 F.3d at 726, Plaintiff

has demonstrated a sufficiently serious medical need. Dominguez, 555 F.3d at 550.



9
         “While the Eighth Amendment does not apply to pre-trial detainees, the Due Process Clause of the
Fourteenth Amendment does provide them with a right to adequate medical treatment that is analogous to
prisoners’ rights under the Eighth Amendment.” Jerauld, 405 F. App’x at 975 (citing Gray v. City of Detroit,
399 F.3d 612, 615-16 (6th Cir. 2005). The Sixth Circuit has made clear that a pretrial detainee’s analogous
claim in these circumstances “is governed by the ‘deliberate indifference’ standard.” Miller v. Calhoun Cty.,
408 F.3d 803, 812 (6th Cir. 2005).

                                                     28
Therefore, the objective prong is satisfied and the Court’s inquiry into whether the County

Defendants have engaged in a constitutional violation within the scope of the qualified-

immunity exception will focus on the second, subjective prong of the deliberate-

indifference test. See Darrah v. Krisher, 865 F.3d 361, 374 (6th Cir. 2017) (stating that

inquiry into whether defendants’ conduct violated a constitutional right “collapses into the

analysis of whether [the defendant was] . . . deliberately indifferent to [the plaintiff’s]

medical needs under the subjective component of the deliberate-indifference standard.”);

Parsons v. Caruso, 491 F. App’x 597, 602 (6th Cir. 2012); Clark-Murphy v. Foreback, 439

F.3d 280, 286-87 (6th Cir. 2006).

       The subjective component requires a plaintiff to show that the official “subjectively

perceived facts from which to infer substantial risk to the prisoner, that he [or she] did in

fact draw the inference, and that he [or she] then disregarded that risk.” Comstock, 273

F.3d at 703 (citing Farmer, 511 U.S. at 837). Requiring “a degree of culpability greater

than mere negligence” but less than a “specific intent to harm,” the subjective standard is

equivalent to a reckless disregard of the risk of harm. Comstock, 273 F.3d at 703

(citations omitted); Perez, 466 F.3d at 424. Raising the standard from negligence to

recklessness “is meant to prevent the constitutionalization of medical malpractice claims.”

Comstock, 273 F.3d at 703. A plaintiff may demonstrate the subjective component by

“inference from circumstantial evidence . . . and a factfinder may conclude that a prison

official knew of a substantial risk from the very fact that the risk was obvious.” Dominguez,

555 F.3d at 550 (citing Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 843

(6th Cir. 2002)).




                                             29
       Upon a showing that a defendant was deliberately indifferent in violation of a

plaintiff’s constitutionally-protected right, a § 1983 claim will still be barred by sovereign

immunity unless the plaintiff shows that “the constitutional right was clearly established”

at the time of the violation. Jerauld, 405 F. App’x at 976 (citing Comstock, 273 F.3d at

703). “For a right to be clearly established, the contours of the right must be sufficiently

clear that a reasonable official would understand that what [he or she] is doing violates

that right.” Dominguez, 555 F.3d at 552 (citing Feathers v. Aey, 319 F.3d 843, 848 (6th

Cir. 2003)).

       The County Defendants do not contest that Plaintiff was entitled to medical care

and attention under the Fourteenth Amendment; rather, the arguments go to the timing

of the incident and the County Defendants’ notice of Plaintiff’s risk of harm. The Sixth

Circuit “ha[s] long held that prison officials who have been alerted to a prisoner’s serious

medical needs are under an obligation to offer medical care to such a prisoner.” Jerauld,

405 F. App’x at 976 (citing Comstock, 273 F.3d at 702). Therefore, the central inquiry

focuses upon the subjective component—whether the individual County Defendants

identified Plaintiff’s risk of harm and responded with deliberate indifference. Jerauld, 405

F. App’x at 976; Dominguez, 555 F.3d at 552. Accordingly, the Court will examine

Plaintiff’s evidence against each of the individual-capacity County Defendants in turn.

See Doe, 103 F.3d at 511 (stating that Court “must begin with the preliminary

determination of whether [the plaintiff] has stated a claim under section 1983 against each

individual defendant.”); Smith v. Cty. of Lenawee, 505 F. App’x 526, 532 (6th Cir. 2012)

(recognizing that individual officials’ “entitlement to qualified immunity rests on the role

each of them played”).



                                             30
                     a.     Audra Napier

       Corporal Audra Napier was working the night shift on May 20, 2016. (Doc. # 73-1

at 9). As the highest-ranking officer on site, she was responsible for overseeing the

inmates. Id. Corporal Napier’s first interaction with Plaintiff occurred that evening, when

Deputy Jett radioed that she needed assistance with a female in the shower. Id. at 10,

14-15. While Napier testified that she was not aware of any problems Plaintiff was having

prior to being radioed by Jett, Deputy Jett testified that she explained the situation over

the radio and let Napier know it was urgent. Id. at 15; see also (Docs. # 73-12 at 71 and

73-19).

       Napier herself then observed Plaintiff exhibit bizarre behavior, as well as an

inability to respond to questions, dress herself, or stand. (Doc. # 73-12 at 71-78). Napier

transported Plaintiff to the medical unit for an evaluation and then brought her back to x-

block less than an hour later; when she returned, Deputy Jett voiced concern that medical

had again merely returned Plaintiff to her isolation cell. Id. at 81-84. Deputy Jett testified

that she told Corporal Napier “something needs to be done, we have to do something.”

Id. at 84. Napier—deterring Jett from possibly pursuing further assistance—responded

that she was going to “make some calls” and “would let [Jett] know.” Id. There is no

evidence in the record that Napier took any action, however, to secure medical care, and

instead merely finished out her shift.

       Based upon these facts, there is evidence that Napier had “a reason to believe (or

actual knowledge) that prison doctors or their assistants [were] mistreating (or not

treating) a prisoner.” See Smith v. Cty. of Lenawee, 505 F. App’x 526, 533 (6th Cir. 2012)

(citing Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). See also Clark-Murphy v.



                                             31
Foreback, 439 F.3d 280, 290 (6th Cir. 2006) (denying qualified immunity when referral to

medical attention had not secured the necessary assistance for an inmate). “When prison

officials are aware of a prisoner’s obvious and serious need for medical treatment and

delay medical treatment of that condition for non-medical reasons, their conduct in

causing the delay creates [a] constitutional infirmity.” Darrah, 865 F.3d at 372 (citing

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004)).

       Napier’s exposure to Plaintiff’s condition and assurance to Jett that she would

“make some calls” in response to Jett’s concerns provides evidence that Napier

“subjectively perceived facts from which to infer substantial risk to the prisoner, [and] that

[she] did in fact draw the inference.” Comstock, 273 F.3d at 703. The record shows that

for several hours, despite her assurance to Jett, Napier did nothing to secure Plaintiff

medical care. Napier’s failure to “make some calls” or follow up in any way, and her

“inadequate monitoring of a detainee whom she knew to need medical treatment,” is

enough evidence for a jury to find that Napier “then disregarded that risk” she had

perceived and inferred. Smith, 505 F. App’x at 537; Comstock, 273 F.3d at 703.

       The County Defendants argue that at the time of her stroke, Plaintiff “thought the

symptoms she was experiencing were symptoms associated with her detoxification from

heroin.” (Doc. # 77 at 11). Further, the County Defendants note that “Plaintiff’s daughter,

who had seen someone suffer a stroke before, thought Plaintiff was experiencing detox

symptoms, not those of a stroke.” Id. Defendants’ arguments fail to vitiate the genuine

issue of material fact demonstrated by Plaintiff. Plaintiff’s daughter was only incarcerated

for five days, from May 5, 2016, to May 9, 2016, and only saw her mother on four

occasions during this time; the record shows that Plaintiff’s stroke symptoms did not



                                             32
emerge until May 18, 2016. (Docs. # 73-4 at 29-32; 73-5 at 63, 68; 73-6 at 53 and 73-9

at 47).   Therefore, her observations are not relevant.        Moreover, Plaintiff—though

confused and limited at times in her ability to move, think, and speak—made the GCDC

staff aware of her symptoms and actively sought help on numerous occasions prior to her

hospitalization. See, e.g., (Docs. # 73-8 at 27-28, 42; 73-9 at 48-59, 55-56, 61, 64, 153,

164; 73-12 at 56-58 and 73-20). Most important, Napier herself then observed Plaintiff

exhibit bizarre behavior, as well as an inability to respond to questions, dress herself, or

stand—spurring Napier to assure Deputy Jett that she would “make some calls” in

response to Jett’s concern that something needed to be done. (Doc. # 73-12 at 71-78).

       Plaintiff has alleged facts which, taken in the light most favorable to her, show that

Napier was deliberately indifferent to Plaintiff’s serious medical needs in violation of

Plaintiff’s clearly-established, constitutionally-protected rights. Darrah, 865 F.3d at 369;

Jerauld, 405 F. App’x at 980; Clark-Murphy, 439 F.3d at 290. Accordingly, Napier is not

entitled to qualified immunity and summary judgment as to Plaintiff’s individual-capacity

§ 1983 claim against Defendant Audra Napier is denied.

                     b.     Tammy Bullock

       Deputy Tammy Bullock was assigned to the female x-block at GCDC and

supervised Plaintiff while she was an inmate. (Doc. # 73-11 at 6-7, 15). As Plaintiff’s

symptoms progressed, Plaintiff told Deputy Bullock that she was not able to see, and

inmates alerted Bullock to Plaintiff’s complaints of “not full body movement.” (Docs. # 73-

11 at 15-17, 19-20 and 73-9 at 163). Bullock further observed Plaintiff have difficulty

walking and dragging one of her legs behind her. (Doc. # 73-11 at 19-20).




                                             33
       On May 19, 2016, Bullock alerted medical, and LPN Ross told Bullock to “keep a

closer eye” on Plaintiff and to call him if there were any changes. (Doc. # 73-2 at 77).

However, there is evidence that Bullock did not keep a close eye on Plaintiff as Ross

instructed. Bullock placed Plaintiff in an isolation cell, which she testified was meant to

prevent other inmates from injuring themselves while lifting Plaintiff from the floor and

assisting her to and from the bathroom. (Docs. # 73-2 at 76-77; 73-11 at 31 and 73-16).

There is evidence that Bullock had to physically carry Plaintiff to the isolation cell—where

Plaintiff would be alone with no one to assist her to and from the cell bathroom. (Docs. #

73-9 at 164 and 73-11 at 29-30, 50). While Bullock testified that she then placed Plaintiff

on medical watch—which would have increased the number of times someone looked in

on Plaintiff—Bullock admits that the record shows no evidence Plaintiff was actually

placed on medical watch until May 20, 2016, after Bullock’s shift ended. (Docs. # 73-7 at

56, 60 and 73-11 at 27-28, 30, 33).

       Under these facts, there is sufficient evidence from which a reasonable jury could

conclude that, by confining Plaintiff to an isolation cell without putting a medical watch in

place to keep a closer eye on Plaintiff, as she had been directed by medical to do, Deputy

Bullock disregarded a known substantial risk to Plaintiff. Jerauld, 405 F. App’x at 978.

Plaintiff has therefore alleged facts which, taken in the light most favorable to her, show

that Bullock was deliberately indifferent to Plaintiff’s serious medical needs in violation of

Plaintiff’s clearly-established, constitutionally-protected rights. Darrah, 865 F.3d at 369;

Jerauld, 405 F. App’x at 980; Clark-Murphy, 439 F.3d at 290; Jerauld, 405 F. App’x at

980; Blackmore, 390 F.3d at 896. Accordingly, Bullock is not entitled to qualified immunity




                                             34
and summary judgment as to Plaintiff’s individual-capacity § 1983 claim against

Defendant Tammy Bullock is denied.

                      c.     Christopher Hankins

       The County Defendants argue that Jailer Hankins is entitled to summary judgment

in his individual capacity because he had no personal involvement in Plaintiff’s treatment

or supervision. (Doc. # 77 at 9). Acknowledging that § 1983 does not impose respondeat

superior liability, Plaintiff argues that by providing no oversight to GCDC, Hankins

implemented an unconstitutional policy and therefore liability is direct, not vicarious. (Doc.

# 73 at 38-39) (citing Taylor, 69 F.3d at 81).

       In Taylor, the Sixth Circuit found that a facility supervisor was not entitled to

summary judgment because a reasonable jury could find him individually liable—despite

having no personal involvement with the plaintiff—when he knew the risk of sexual assault

was inherently greater at the facility where the plaintiff was to be transferred and chose

to disregard that risk. Taylor, 69 F.3d at 84. The Taylor defendant argued that individual

liability was improper because he delegated responsibility over transfers to his

subordinates. Id. at 81. The Sixth Circuit rejected this argument and found that “a triable

question exists about whether [the supervisor] properly discharged his duty.” Id. The

Taylor court noted that the supervisor was charged with abandoning the specific duties

of his position—implementing a transfer procedure—and had “actual knowledge of a

breakdown in the proper workings of the department.” Id. It was not the conduct of his

subordinates, but his own abandonment of his duties, that imposed liability; stated

differently, “[a] jury could find on the facts that [the supervisor] personally had a job to do,

and that he did not do it.” Id.



                                              35
       Likewise, a district court rejected a sheriff’s argument that an individual-capacity

§ 1983 claim against him should be dismissed because he had no personal contact with

the plaintiff. McCullum v. Tepe, No. 1:08-cv-387, 2011 WL 13186318, at *8 (S.D. Ohio

Mar. 28, 2011). In McCullum, a plaintiff who had a history of suicidal ideations committed

suicide while incarcerated. Id. at *1. It was a custom at the facility that inmates with signs

of mental illnesses were assessed and treated by a social worker who determined

whether they would be allowed to see the facility psychiatrist, who was only on site one

day per week and otherwise only available by phone. Id. at *4.           The sheriff hired a

physician to oversee all treatment at the facility; nonetheless, Plaintiff argued that the

sheriff—as the official ultimately responsible for overseeing medical policies—was

deliberately indifferent to the plaintiff’s serious medical needs because he allowed “a

custom and practice of delegating to a social worker the authority to deny mental health

treatment and medication to inmates . . . without supervision, while acting beyond the

scope of their practice.” Id. at *7. The McCullum court agreed, finding that a jury could

conclude the sheriff “was deliberately indifferent because he hired [the physician] to

develop a competent reliable system of mental health care . . . [but] failed to monitor [the

physician’s] work to insure that mental health services were being developed, conducted,

and audited in accordance with state policy.” Id. at 8.

       Here, as in Taylor, the record shows that Jailer Hankins had a job to do, and that

he did not do it. Taylor, 69 F.3d at 81. Hankins’s testimony regarding the DOJ monitoring

and facility deficiencies provides evidence of “actual knowledge of a breakdown in the

proper workings of the department” and therefore a triable question remains whether

Hankins, like Taylor, abandoned or properly discharged his duty. Taylor, 69 F.3d at 81.



                                             36
Hankins conceded that he held the final authority to adopt policy for the jail and to hire,

fire, and discipline personnel. (Doc. # 73-7 at 18). Hankins personally hired SHP, with

the specific intention of “trying to satisfy the Department of Justice in getting the medical

records issue that they were concerned about, sick calls, and stuff like that corrected” as

well as to comply with the Department of Justice monitoring and overall trying to get the

inmates “better health care.” Id. at 29:1-23; 33:4-8. This provides evidence that Jailer

Hankins knew medical care was being provided in an unconstitutional manner; however,

there is no evidence that, other than hiring SHP, Hankins took any action to see that

GCDC was brought into compliance with the DOJ requirements—despite the fact that the

County’s contract with SHP provides that “the County is, and shall be, solely responsible

for compliance with the DOJ directives.” (Doc. # 73-24 at 2).

        Additionally, just like the sheriff in McCullum, who allowed social workers to act as

gatekeepers to mental-health treatment by a the facility psychiatrist, here there is ample

evidence in the record that Jailer Hankins continued to allow LPNs—who were not

qualified to diagnose patients—to act as gatekeepers to treatment by a physician.

McCullum, 2011 WL 13186318, at *4. Moreover, as in McCullum, while Hankins hired

SHP to provide health care at GCDC, he wholly failed to monitor SHP’s work to ensure

that its health care services were being provided in compliance with the DOJ Resolution.

Id. at *8.

        Defendants seek to distinguish the Taylor case relied upon by Plaintiff, arguing

that, unlike the warden in Taylor, here there is no evidence “that Jailer Hankins was aware

of or acquiesced in any offending conduct of his subordinates” as to Plaintiff’s treatment.

(Doc. 77 at 8) (citing Plaintiff’s reliance on Taylor, 69 F.3d at 81, as “misplaced and



                                             37
inapplicable”). Hankins seeks to evade the application of Taylor by artificially narrowing

the scope of inquiry to Plaintiff’s specific circumstances. However, the Sixth Circuit in

Taylor explained that “the correct inquiry is whether [the supervisor] had knowledge about

the substantial risk of serious harm to a particular class of persons.” Id.

       Viewing the facts in the light most favorable to Plaintiff, genuine disputes of

material fact exist as to whether Jailer Hankins had knowledge about the substantial risk

of serious harm to GCDC inmates in need of acute medical care. A triable question exists

about whether Christopher Hankins properly discharged his duty or “was deliberately

indifferent because he hired [SHP] to develop a competent reliable system of mental

health care . . . [but] failed to monitor [SHP’s] work to insure that . . . health services were

being developed, conducted, and audited in accordance with state policy.” McCullum,

2011 WL 13186318, at *8. Plaintiff has therefore alleged facts which, taken in the light

most favorable to her, show that Hankins was deliberately indifferent to Plaintiff’s serious

medical needs in violation of Plaintiff’s clearly-established, constitutionally-protected

rights. Accordingly, Hankins is not entitled to qualified immunity and summary judgment

as to Plaintiff’s individual-capacity § 1983 claim against Defendant Christopher Hankins

is denied.

              5.      Qualified immunity does not bar Plaintiff’s state-law claims.

       The County Defendants’ fourth and final argument asserts that qualified immunity

bars Plaintiff’s state-law negligence claim against Defendants Audra Napier and Tammy




                                              38
Bullock10 as set forth in Count Four of Plaintiff’s Complaint. Under Kentucky law,11 state

officials sued in their individual capacities “enjoy only qualified immunity, which affords

protection from damages liability for good faith judgment calls made in a legally uncertain

environment.” Yanero v. Davis, 65 S.W.2d 510, 522 (Ky. 2001). Upon an officer’s prima

facie showing that the negligent act in question was performed within the scope of his or

her discretionary authority, the plaintiff must establish, by direct or circumstantial

evidence, that the act “was not performed in good faith.” Id. at 523. Such absence of

good faith “can be predicated on a violation of a causally related constitutional, statutory,

or other clearly established right which a person in a public employee’s position

presumptively would have known was afforded to a person in the plaintiff’s position.”

Rowan Cty. v. Sloas, 201 S.W.3d 469, 476 (Ky. 2006) (citing Yanero, 65 S.W.3d at 523).

        The supervision of inmates is generally a discretionary, rather than ministerial,

function.    See id.     Even under the discretionary-act framework, however, qualified

immunity does not bar Plaintiff’s state-law negligence claim because there is evidence,

viewed in the light most favorable to the Plaintiff, that these Defendants did not act in

good faith. The Court has already noted that evidence which a person in the public

employee’s position presumptively would have known was afforded to a person in the

defendant’s position. For the reasons set forth in the Court’s discussion of deliberate



10
          The County Defendants’ Motion for Summary Judgment also argues that Grant County is entitled
to governmental immunity as to Plaintiff’s negligence claim. (Doc. # 62-1 at 14). However, Count Four of
Plaintiff’s Complaint did not name Grant County, and applies only to Defendants Audra Napier and Tammy
Bullock. See (Doc. # 1 at 12). Plaintiff concedes in her Response that “Plaintiff has not brought any state
law claims against the County.” (Doc. # 73 at 44). Accordingly, the County Defendants’ argument on this
point is moot.
11
        In ruling on the application of immunity on Plaintiff’s negligence claim, Kentucky substantive law
applies. See Shepherd v. Floyd Cty., 128 F. Supp.3d 976, 980 (E.D. Ky. 2015) (citing Erie R. Co. v.
Tompkins, 304 U.S. 64, 80 (1938)).

                                                    39
indifference, supra, Plaintiff has pointed to sufficient evidence on the record to create a

genuine issue of material fact as to Defendants’ state of mind and whether they acted in

violation of Plaintiff’s constitutional right to adequate medical care, causing Plaintiff’s

injuries—and whether that right was clearly established. Rowan, 201 S.W.3d at 476.

Accordingly, summary judgment as to Plaintiff’s state-law negligence claim against

Defendants Audra Napier and Tammy Bullock on the grounds of qualified immunity is

denied.

      C.     SHP Defendants’ Motion to Strike

      The next matter before the Court is the SHP Defendants’ Motion to Strike. (Doc.

# 79). The SHP Defendants seek to strike portions of Plaintiff’s Response (Doc. # 73) to

the County Defendants’ Motion for Summary Judgment (Doc. # 62), to the extent

Plaintiff’s arguments were predicated upon a finding of wrongdoing by the County

Defendants—as opposed to the actions of the County Defendants. (Doc. # 79 at 2). In

support of their Motion to Strike, the SHP Defendants argued that a finding of wrongdoing

on the part of the SHP Defendants in the course of adjudicating the County Defendants’

Motion for Summary Judgment would result in prejudice, as the deadline for the SHP

Defendants to file their own dispositive motion had not elapsed at that time and because

Plaintiff had not moved for summary judgment against the SHP Defendants. Id. The

SHP Defendants subsequently filed their Motion for Summary Judgment on September

17, 2018. (Doc. # 83).

      Rule 12(f) of the Federal Rules of Civil Procedure permits a Court to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). Such a “drastic remedy” is proper “only when required for



                                            40
the purposes of justice . . . when the pleading to be stricken has no possible relation to

the controversy.” United States v. Appalachian Reg’l Healthcare, Inc., 246 F. Supp.3d

1184, 1193 (E.D. Ky. 2017) (citations omitted); see also Operating Engin’rs Local 324

Health Care Plan v. G & W Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015) (“Motions to

strike are viewed with disfavor and are not frequently granted.”).

        The SHP Defendants’ central issue is the timing of Plaintiff’s Response, rather than

any inherently objectionable content.               Plaintiff’s Response contains no “redundant,

immaterial, impertinent, or scandalous” argument; rather, Plaintiff’s contentions regarding

the conduct of the SHP Defendants go to the heart of her supervisory-liability claim

against Grant County pursuant to 42 U.S.C. § 1983. In light of the SHP Defendants’ full

and fair opportunity to contest any § 1983 liability in their dispositive motion filings, along

with their failure to set forth any authority demonstrating that Plaintiff’s Response

contained “any redundant, immaterial, impertinent, or scandalous” material, the Motion to

Strike is denied.

        D.       SHP Defendants’ Motion for Summary Judgment

        The final matter before the Court is the SHP Defendants’ Motion for Summary

Judgment.12 (Doc. # 83). The SHP Defendants assert six central arguments in support

of their Motion for Summary Judgment.13 (Doc. # 83). First, they argue that qualified


12
       This matter has been fully briefed and is ripe for review. (Docs. # 86 and 92). Additionally, on
February 12, 2019, the SHP Defendants filed a Notice of Additional Authority, to which Plaintiff filed a
responsive Supplemental Authority and Response on February 14, 2019. (Docs. # 98 and 99). The Court
has considered the parties’ additional authority in the adjudication of the SHP Defendants’ Motion.
13
         Three of Plaintiff’s four causes of action involve the SHP Defendants. First, Plaintiff alleges a claim
pursuant to 42 U.S.C. § 1983 against Defendants SHP, Debbie Preston, David Ross, and David Watkins
(Count One). (Doc. # 1 at 11). Second, Plaintiff alleges a state-law medical-malpractice claim against
Defendants Preston, Ross, and Watkins (Count Two). Id. Finally, Plaintiff alleges a state-law negligence
claim against Defendant SHP (Count Three). Id. at 12. The SHP Defendants seek summary judgment on
all three counts.

                                                      41
immunity bars each of Plaintiff’s claims against Defendants David Watkins, RN, Debbie

Preston, LPN, and David Ross, LPN (the nurse Defendants). (Doc. # 83-1 at 9-15).

Second, the SHP Defendants argue that the nurse Defendants are entitled to summary

judgment as to Plaintiff’s § 1983 claim (Count One), because Plaintiff has not provided

evidence of “deliberate indifference.” Id. at 15-26. Third, they argue that Defendants

Watkins and Preston are entitled to summary judgment as to Plaintiff’s state-law medical

malpractice claim (Count Two) because Plaintiff cannot provide evidence of causation.

Id. at 26-27. Fourth, the SHP Defendants argue that they are entitled to summary

judgment on all claims on the grounds that Plaintiff’s expert, Dr. Lang, cannot establish

causation because his opinion is improperly speculative. (Doc. # 83-1 at 27-28). Fifth,

the SHP Defendants argue that SHP is entitled to summary judgment as to Plaintiff’s §

1983 claim (Count One) and negligence claim (Count Three) against the corporation,

because there is insufficient evidence that SHP policies caused the inappropriate or

delayed treatment of inmates. (Doc. # 83-1 at 31). Lastly, the SHP Defendants argue

that they are entitled to summary judgment as to Plaintiff’s claim for punitive damages

against them because there is insufficient evidence of the requisite mental state on the

part of these Defendants. Each argument will be addressed in turn. For the reasons set

forth below, the SHP Defendants’ Motion is granted in part and denied in part.

             1.     Qualified immunity does not bar Plaintiff’s claims because the
                    nurse Defendants’ duties were ministerial in nature.

      The SHP Defendants first argue that LPN Debbie Preston, LPN David Ross, and

RN David Watkins are entitled to summary judgment as to each of Plaintiff’s claims




                                           42
against them because qualified immunity shields them from suit.14 (Doc. # 83-1 at 9)

(citing Yanero, 65 S.W.2d at 517). The Court disagrees. Because the duties of the SHP

employees at issue were ministerial in nature, qualified immunity does not bar Plaintiff’s

claims.

          Qualified official immunity does not apply when the defendants’ actions at issue

“amounted to ‘ministerial’ duties rather than discretionary duties.” Sours v. Big Sandy

Reg’l Jail Auth., 593 F. App’x 478, 487 (6th Cir. 2014) (finding that immunity did not bar

inmate’s gross negligence claim against facility nurse). Kentucky courts have consistently

found that “[t]he administration of medical care is a ministerial function” and “compliance

with the applicable standard of care does not involve a discretionary governmental

function.” Id. (citing Gould v. O’Bannon, 770 S.W.2d 220, 222 (Ky. 1989)). See also

Osborne v. Aull, No. 2010-CA-1073, 2012 WL 3538276, at *3 (Ky. Ct. App. Aug. 17, 2012)

(affirming trial court’s ruling that facility nurses were not entitled to immunity); Smith v.

Franklin Cty., 227 F. Supp.2d 667, 681-681 n.15 (E.D. Ky. 2002) (noting that the

administration of medical care by nurse is a ministerial function).

       Defendants seek to rely on Jerauld ex rel. Robinson v. Kroger, to characterize their

acts as discretionary. 353 S.W.3d 636 (Ky. Ct. App. 2011) [hereinafter Kroger]. The

Kroger plaintiff claimed that a medical staff member, deputy jailer, and psychologist were

negligent following the detainee’s suicide attempt and resultant brain injury. Id. at 639.

The Kentucky Court of Appeals, however, has distinguished the Kroger decision in similar




14
         As a corporate entity, “qualified official immunity does not apply to SHP” itself; nor does
governmental immunity. Shadrick v. Hopkins Cty., 805 F.3d 724, 744-45, 750 (6th Cir. 2015) (explaining
that qualified immunity protects individual public officials or employees while governmental immunity
applies to government agencies and entities). The SHP Defendants concede this point. (Doc. # 92 at 2)
(citing Shadrick, 805 F.3d at 749).

                                                 43
circumstances and characterized nurses’ application of treatment protocol as ministerial.

See Osborne, 2012 WL 3538276, at *6.

       In Osborne, an inmate’s leg was amputated following the nursing staff’s failure to

promptly assess his uncontrolled diabetes symptoms and contact a physician in

compliance with facility protocol. Id. In contrast to Kroger, which involved the defendants’

decisions regarding the inmate’s appropriate level of supervision based on their

observations of his possible suicide risk and the professional judgment of a psychologist,

treatment of the Osborne plaintiff merely required “straightforward” application of “the

nausea and vomiting protocol supposedly in force at the Daviess County jail [which]

required the nurses to contact a physician if the inmate’s symptoms persisted for more

than 24 hours.” Compare Kroger, 353 S.W.3d at 640, with Osborne, 2012 WL 3538276,

at *6. Because the Osborne nurses’ acts involved “straightforward” application of a

treatment protocol, the Kentucky Court of Appeals concluded that they were properly

characterized as ministerial. Id.

       Seeking to narrow the application of Osborne, the nurse Defendants here argue

that “[a] ministerial action is one that does not involve any use of personal judgment.”

(Doc. # 92 at 3) (citing Yanero, 65 S.W.3d 510). This is not an accurate statement of the

law. The Kentucky courts have made clear that “[a]n act is not necessarily ‘discretionary’

just because the officer performing it has some discretion with respect to the means or

method to be employed.” Sours, 593 F. App’x 487 (citing Yanero, 65 S.W.3d at 522).

While the protocol was “intended to guide the nursing staff in assessing and treating the

inmates’ medical complaints,” the Osborne court explained that complying with protocol




                                            44
is nonetheless straightforward and ministerial in nature. Osborne, 2012 WL 3538276, at

*1.

       The acts of the nurses here are more akin to those in Osborne than in Kroger. The

central inquiry is not the nurses’ supervision of Plaintiff within the facility or the

professional judgment of a psychologist, but rather a straightforward inquiry into their

alleged failure to follow the list of actions required by the SHP Treatment Guidelines. The

nurses in this case admit that they are not qualified to diagnose inmates. Just as in

Osborne, here the nurse Defendants were tasked with conducting an assessment,

observing symptoms, and reporting to a more qualified medical provider pursuant to

SHP’s Treatment Guidelines.

       Shawnee Thoman, the representative for SHP, testified that the SHP Treatment

Guidelines deal specifically with stroke symptoms. If a patient presents with sudden

numbness or weakness in the face, arm, or leg, especially on one side of the body, then

the nurse is required to perform a full assessment. None of the nurses provided a full

assessment as set forth in the guidelines, as none of the three nurses documented or

testified that they asked Plaintiff to smile or to repeat a simple phrase while assessing her

for a stroke. However, even the partial evaluations uncovered some symptoms noted in

the SHP Treatment Guidelines. All three nurses were informed or observed that Plaintiff

was experiencing sudden numbness or weakness in one of her legs. RN Thoman testified

that after a stroke assessment as set forth in the SHP Treatment Guidelines, if “one limb

wasn’t operating the same as they other, then, yes, they should call the doctor.” (Doc. #

73-10 at 50). RN Thoman testified that she would have called the doctor in the nurse

Defendants’ positions. Id. at 85, 88-92. Moreover, there is evidence that the nurse



                                             45
Defendants frequently failed to properly chart their assessments of Plaintiff in violation of

SHP protocol.      Further, while the SHP Treatment Guidelines require that upon

observation of any of the stroke symptom signs, the nurse is to act fast and call 911 or

EMS, the record shows that RN Watkins concluded that Plaintiff had stroke symptoms

but failed to call 911 or EMS and sent Plaintiff back to her cell to wait for hours before

finally being transported to the hospital.

       Viewed in the light most favorable to Plaintiff, the record reflects a genuine issue

of material fact as to whether the nurse Defendants failed to follow the straightforward

steps of the SHP Treatment Guidelines. Because the nurse Defendants’ compliance with

the applicable standard of care involves a ministerial, rather than discretionary, function,

qualified immunity does not apply. Osborne, 2012 WL 3538276, at *3. Accordingly,

summary judgment as to each of Plaintiff’s claims against Defendants Preston, Watkins,

and Ross on the basis of qualified immunity is denied.

              2.     Defendants Preston and Ross are entitled to summary
                     judgment as to Plaintiff’s § 1983 claim but a genuine issue of
                     material fact remains whether Defendant Watkins was
                     deliberately indifferent to Plaintiff’s serious medical needs.

       The SHP Defendants next argue that Defendant nurses—Debbie Preston, LPN,

David Ross, LPN, and David Watkins, RN—are entitled to summary judgment as to

Plaintiff’s § 1983 claim (Count One), because Plaintiff has not provided evidence of the

requisite deliberate indifference. As set forth, supra, to demonstrate a violation of her

Eighth Amendment right to medical care, Plaintiff must show that each of the SHP

Defendants acted with “deliberate indifference” to her serious medical needs—satisfying

both the subjective and objective components of the deliberate-indifference test.

Comstock, 273 F.3d at 702. Because deliberate indifference requires a fact-intensive

                                             46
inquiry, the Court will examine the actions of each individual nurse Defendant in turn.

                     a.     Debbie Preston

       Plaintiff’s § 1983 claim fails as to Debbie Preston, LPN, because Plaintiff cannot

meet the subjective prong of the deliberate-indifference test. Preston saw Plaintiff on

three occasions. First, on May 18, 2016, Deputy Adams notified Preston that Plaintiff was

reporting being unable to feel her leg. Preston did not assess Plaintiff at that time. On

May 19, 2016, Plaintiff presented to Preston who noted that Plaintiff “continues to

complain of having a stroke.” Preston did not review prior entries in Plaintiff’s chart or

review the SHP Treatment Guidelines for a stroke; instead, she conducted an

assessment and concluded that Plaintiff’s vitals were normal. Preston observed that

Plaintiff’s hand grasp was equal and adequate, that Plaintiff could lift her arms equally,

had feeling in her reflexes and feet, and appeared alert and oriented. Preston then

performed the Babinski test to check for neurological issues.           Preston incorrectly

interpreted the results, misinterpreting Plaintiff’s response as normal, when it was in fact

abnormal. Based upon this test and Plaintiff’s vitals, Preston concluded that Plaintiff did

not have neurological problems. Finally, on May 20, 2016, Preston assessed Plaintiff

again and noted that Plaintiff was still complaining that she could not feel her leg and that

she fell. Preston further noted that Plaintiff’s right arm curled up at times. Nonetheless,

Preston cleared Plaintiff’s condition.

       Based upon these facts, there is a genuine issue of material fact as to whether

LPN Preston acted negligently in her treatment of Plaintiff.        However, evidence of

malpractice or negligence is insufficient under 42 U.S.C. § 1983. Estelle, 429 U.S. at

105-06. Even viewing the facts in the light most favorable to Plaintiff, there is not a



                                             47
genuine dispute of material fact as to whether LPN Preston had the requisite subjective

knowledge about the substantial risk of serious harm Plaintiff faced under the second

prong of the deliberate-indifference test. The evidence shows that Preston incorrectly

interpreted the results of the Babinski test and concluded—wrongly—that the results were

normal. Without more, the evidence does not raise a genuine issue of material fact as to

whether LPN Preston “subjectively perceived facts from which to infer substantial risk to

the prisoner” and then “did in fact draw the inference.” Comstock, 273 F.3d at 703.

Accordingly, summary judgment is appropriate as to Plaintiff’s § 1983 claim against

Debbie Preston.

       Plaintiff seeks to rely on Taylor v. Franklin County in support of her claim that

Preston possessed the requisite subjective knowledge. 104 F. App’x 531 (6th Cir. 2004).

However, the Taylor facts are distinguishable; in Taylor, the nurse merely “professed

ignorance” of the plaintiff’s immobility despite observing officers drag him to medical on a

mattress as he lay motionless. Id. at 541. Here, Preston’s state of mind is evidenced not

just by her own testimony, but by external evidence that she unwittingly misapplied the

Babinski test results. A plaintiff must show “more than negligence or the misdiagnosis of

an ailment.” Winkler v. Madison Cty., 893 F.3d 877, 892 (6th Cir. 2018) (citing Comstock,

273 F.3d at 703).

       In Winkler, a nurse concluded—wrongly and without eliciting sufficient

information—that the prisoner was suffering from opiate withdrawal; nonetheless, the trial

court found that summary judgment was proper because “[n]othing in the record . . .

support[ed] a conclusion that [the nurse] consciously exposed [plaintiff] to such a risk” of

serious harm. Id. See also Harris v. Kilpatrick, No. 5:05-cv-113, 2007 WL 80939, at *12



                                            48
(W.D. Mich. Jan. 8, 2007) (finding no showing of deliberate indifference when the plaintiff

complained he was having a stroke but the nurse concluded it was a case of the flu

because “a misdiagnosis is evidence of negligence, not a constitutional claim.”).

       Here, just as in Winkler, while Preston may have concluded wrongly that Plaintiff

was not suffering from an acute condition, nothing in the record supports a conclusion

that Preston consciously exposed Plaintiff to a risk of serious harm. Plaintiff has therefore

failed to point to evidence that, when taken in the light most favorable to her,

demonstrates that Preston acted with deliberate indifference to Plaintiff’s serious medical

needs. Accordingly, summary judgment as to Plaintiff’s § 1983 claim against Defendant

Debbie Preston is granted.

                     b.     David Ross

       Plaintiff’s § 1983 claim as to David Ross, LPN, likewise fails because Plaintiff

cannot meet the subjective prong of the deliberate-indifference test. Ross saw Plaintiff

on two occasions. On May 18, 2016, Deputy Bullock informed Ross that Plaintiff had

been limping and complained that she could not feel her foot. Just as LPN Preston did,

Ross conducted an evaluation of Plaintiff, found that her vital signs were normal, and

performed and improperly interpreted a Babinski test for neurological issues. Ross

determined that Plaintiff could bear weight on the numb leg and could move her toes.

Further, he observed that Plaintiff did not have facial droop and had normal grip strength.

There is no indication Plaintiff had trouble speaking or demonstrated bizarre behavior in

front of Ross, nor that such symptoms were communicated to him. Noting from Plaintiff’s

intake form that she had back problems, Ross concluded that the numbness in Plaintiff’s

leg was sciatica. He put a note in the physician binder for the doctor to review. Ross told



                                             49
Deputy Bullock to place Plaintiff on medical watch and to call the medical unit if there

were any changes. On May 19, Ross assessed Plaintiff again. He observed Plaintiff

limping while walking, but that did not change his assessment of sciatica as he found that

Plaintiff’s condition had not changed from the day before.

       Just as with LPN Preston, here there is not a genuine issue of material fact as to

LPN Ross’s subjective knowledge of a serious risk. Ross concluded—wrongly—based

upon his review of the intake form and his misinterpretation of the Babinski test that

Plaintiff was experiencing sciatica. Ross’s misdiagnosis is evidence of negligence, but it

does not rise to a constitutional claim. Harris, 2007 WL 80939, at *12. While hindsight

shows Ross should have acted sooner or taken different actions, nothing in the record

supports a conclusion that Ross consciously exposed Plaintiff to a risk of serious harm.

       Plaintiff argues that she was placed in an isolation cell but not put on medical

watch; however, the evidence does not show that Ross was aware that Deputy Bullock

ignored his instructions to keep an eye on Plaintiff. Likewise, Plaintiff’s reliance on

Shadrick v. Hopkins County is misplaced, as there is not evidence that Ross “actually

drew the inference of a substantial risk of serious harm and recklessly disregarded it.”

805 F.3d 724, 730 (6th Cir. 2015). Plaintiff has therefore failed to point to evidence that,

when taken in the light most favorable to her, demonstrates that Ross acted with

deliberate indifference to Plaintiff’s serious medical needs.       Accordingly, summary

judgment as to Plaintiff’s § 1983 claim against Defendant David Ross is granted.

                     c.     David Watkins

       Plaintiff can demonstrate facts from which a reasonable juror could infer that

Defendant David Watkins, RN, acted with deliberate indifference to her serious medical



                                            50
needs—satisfying both the subjective and objective components of the deliberate-

indifference test.   Comstock, 273 F.3d at 702.       Watkins assessed Plaintiff on one

occasion, when Corporal Napier transported Plaintiff from the shower at approximately

9:48 p.m. on May 20, 2016.        Watkins, just like Ross and Preston, performed and

improperly interpreted the Babinski test for neurological issues; however, Watkins was

able to recognize that Plaintiff was displaying stroke symptoms. Specifically, RN Watkins

observed that Plaintiff was having trouble speaking, could not raise her arms equally, and

could not write her name accurately. Despite recognizing stroke symptoms, at 10:51 p.m.

on May 20, 2016, Plaintiff was taken back to her isolation cell and placed on medical

watch—in violation of the “act F.A.S.T.” stroke protocol set forth in the SHP Treatment

Guidelines. It was not until 1:47 a.m. on May 21, 2016—approximately three hours after

Corporal Napier transported Plaintiff to the medical unit by wheelchair—that Plaintiff was

taken to St. Elizabeth Grant County Hospital.

       First, these facts satisfy the subjective component of the deliberate-indifference

test, showing that Defendant Watkins “subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk.” Comstock, 273 F.3d at 703 (citing Farmer, 511 U.S. at 837).

Unlike Defendants Ross and Preston, Watkins testified that he became aware that

Plaintiff was exhibiting stroke symptoms despite his misinterpretation of the Babinski test.

Furthermore, despite appreciating Plaintiff’s risk, there is evidence that Watkins chose to

return Plaintiff to her isolation cell for more “monitoring” rather than sending her promptly

to a hospital, in violation of the SHP Treatment Guidelines. See Terrance, 286 F.3d at

844 (“[A] prison employee’s two-hour delay in providing medical care to an inmate known



                                             51
to have a serious condition may constitute deliberate indifference.”) (internal citations

omitted); Dominguez, 555 F.3d at 551 (finding the plaintiff demonstrated a disregard for

her serious medical needs when nurse allowed him to return to a cell with no air

conditioning despite knowledge of severity of the plaintiff’s heat-stroke symptoms).

       Next, turning to the objective prong of the deliberate-indifference test, the SHP

Defendants argue that summary judgment is appropriate because Plaintiff has not

produced verifying medical evidence establishing that Watkins’ actions caused Plaintiff’s

injuries. (Doc. # 83-1 at 17) (citing Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir.

2001)). The SHP Defendants argue that Watkins did not assess Plaintiff until after the

expiration of the stroke-treatment window established by Plaintiff’s own expert, Dr. Lang,

and therefore Plaintiff cannot show a detrimental effect from Watkins’s three-hour delay

in seeking treatment. Plaintiff’s expert, Dr. Lang, testified that Plaintiff’s treatment window

for being treated for her stroke with tissue plasminogen activator (tPA) closed on May 18,

2016. (Doc. # 86-2 at 49-58). Accordingly, because Watkins did not assess Plaintiff until

May 20, 2016, the SHP Defendants argue that Plaintiff failed to establish causation

against Watkins with respect to her stroke-related injuries.

       Where a deliberate indifference claim is based upon a delay in treatment, in order

to satisfy the objective component the plaintiff generally “must place verifying medical

evidence in the record to establish the detrimental effect of the delay in medical treatment

to succeed.” Napier, 238 F.3d at 743. However, as the SHP Defendants appear to

concede, this requirement applies to claims regarding the adequacy of the delayed

treatment. See (Doc. # 83-1 at 23, 25-26) (citing King v. Alexander, 574 F. App’x 603,

605 (6th Cir. 2014); Santiago v. Ringle, 734 F.3d 585 (6th Cir. 2013) (requiring medical



                                              52
proof when the plaintiff, rather than complaining he received no medical treatment,

instead complained that he was delayed in receiving a specific type of medical treatment).

For example, in King, medical staff provided the inmate with treatment for her severe

burn, and the plaintiff’s claim “stem[med] from the alleged inadequacy of her medical

treatment in jail, not from a complete absence of medical care.” King, 574 F. App’x at

606. As the Sixth Circuit explained in King, adequacy-of-care claims differ from inmates’

claims that they received no care at all, and the latter does not require medical expert

testimony regarding causation. King, 574 F. App’x at 606 (citing Blackmore, 390 F.3d at

899-900) (concluding that medical-expert testimony was not necessary to support a

deliberate-indifference claim where Blackmore received no medical care within a

reasonable timeframe).

         In the instant action, Plaintiff’s central claim is that “she received no medical

treatment for her stroke symptoms in the Grant County Jail.” (Doc. # 86 at 41). The nurse

Defendants—particularly Watkins—assessed Plaintiff and sporadically ordered her to be

placed on a medical watch, but provided no treatment, did not reach out to the on-call

physician or nurse practitioner, and did not call EMS despite being required by the SHP

Treatment Guidelines to “act F.A.S.T.” when patients show signs of a stroke. The fact

that Watkins eventually ordered Plaintiff to be transported to a hospital hours after

assessing her does not transform Plaintiff’s cause of action into an adequacy-of-care

claim.

         Moreover, medical proof is necessary only “to assess whether the denial of

medical care caused a serious medical injury in cases where the prisoner or pretrial

detainee’s ‘affliction is seemingly minor or non-obvious.’” Estate of Owensby v. City of



                                            53
Cincinnati, 414 F.3d 596, 604 (6th Cir. 2005) (citing Blackmore, 390 F.3d at 899). Where,

as here, Plaintiff’s need for medical care when she presented to Watkins on May 20, 2016

was “so obvious that even a layperson would easily recognize the necessity for a doctor’s

attention,” medical proof is not required. Id. As the Sixth Circuit explained in Blackmore,

“[t]his violation is not premised upon the ‘detrimental effect’ of the delay, but rather that

the delay alone in providing medical care creates a substantial risk of serious harm.”

Blackmore, 390 F.3d at 899.

       Here, Plaintiff’s need for medical care was obvious by the time Watkins conducted

his assessment. Watkins observed that Plaintiff was behaving bizarrely and was unable

to speak, write her name, or raise her arms equally; furthermore, Watkins’s review of

Plaintiff’s chart revealed that she had been suffering stroke symptoms since May 18,

2016. Plaintiff need not prove that Watkins’s acts or omissions were the proximate cause

of her injuries in order to satisfy the objective prong of the deliberate-indifference test.

The effect of Watkins’s delay “goes to the extent of the injury, not the existence of a

serious medical condition.” Owensby, 414 F.3d at 604. Plaintiff has therefore alleged

facts which, taken in the light most favorable to her, show that Watkins was deliberately

indifferent to Plaintiff’s serious medical needs. Accordingly, summary judgment as to

Plaintiff’s § 1983 claim against Defendant David Watkins is denied.

              3.     While Defendant Watkins is entitled to summary judgment as to
                     Plaintiff’s state-law medical malpractice claim, Defendant
                     Preston is not.

       The SHP Defendants next argue that Defendants Watkins and Preston are entitled

to summary judgment as to Plaintiff’s state-law medical malpractice claim (Count Two),

because “there is no medical proof linking any action or inaction by them to an injury to



                                             54
the Plaintiff.”15 (Doc. # 92 at 7).         Specifically, the SHP Defendants argue that Preston

and Watkins did not assess Plaintiff until after the expiration of the stroke-treatment

window established by Plaintiff’s expert. Dr. Lang testified that the cause of Plaintiff’s

injuries was LPN Ross’s failure to send her to the hospital on May 18, 2016 at 9:27 p.m.

Defendants argue that, because LPN Preston and RN Watkins did not interact with

Plaintiff until the window for Plaintiff to receive tPA had closed, Plaintiff cannot show

causation.

        To establish a prima facie claim for medical malpractice under Kentucky law, “a

plaintiff must introduce evidence, in the form of expert testimony, demonstrating (1) the

standard of care recognized by the medical community as applicable to the particular

defendant, (2) that the defendant departed from that standard, and (3) that the

defendant’s departure was a proximate cause of the plaintiff’s injuries.” Heavrin v. Jones,

No. 02-CA-16-MR, 2003 WL 21673958, at *1 (Ky. Ct. App. July 18, 2003) (citing Reams

v. Stutler, 742 S.W.2d 586 (Ky. 1982)).                 Likewise, “[a] plaintiff bringing a medical

negligence claim in Kentucky must establish three elements: breach, causation, and

injury.” Andrew v. Begley, 203 S.W.3d 165, 170 (Ky. Ct. App. 2006). Under either theory,

“expert testimony is generally required to establish causation.” Baylis v. Lourdes Hosp.,

Inc., 805 S.W.2d 122, 124 (Ky. 1991).

                         a.       Debbie Preston

        As to Defendant Preston, the SHP Defendants’ argument fails to recognize that

LPN Preston was first notified of Plaintiff’s symptoms within the window of tPA efficacy.



15
          Defendants do not argue that Defendant Ross is entitled to summary judgment on this basis, as
Plaintiff’s expert opined that LPN Ross’s failure to transfer Plaintiff to the hospital on May 18, 2016 at 9:27
p.m. is the cause of Plaintiff’s permanent injuries. (Doc. # 86-2 at 49-58).

                                                      55
On May 18, 2016, at approximately 6:15 p.m., Deputy Adams informed LPN Preston that

Plaintiff reported not being able to feel her leg. However, LPN Preston did not assess

Plaintiff at that time. Dr. Lang’s report opines that the SHP Defendants “deviated from

applicable standards of care in recognizing and treating stroke like symptoms and

transporting Ms. Kindoll to a hospital where she could receive appropriate treatment” and

that such “deviation from the standard of care was a direct and proximate/substantial

factor in causing her injuries as a result of her stroke.” (Doc. # 83-9 at 13). Moreover,

Dr. Lang’s report opines that “[i]f Michelle Kindoll had been transferred to the hospital

promptly after [David Ross’s] examination on May 18 at [9:27 p.m.], it is more likely than

not that she would have avoided the severe permanent injury she sustained as a result

of the stroke.” Id. at 14. Because LPN Preston failed to appreciate, during the applicable

treatment window, that Plaintiff’s inability to feel her leg was a stroke symptom, and Dr.

Lang testified that such failure constituted a deviation from the standard of care that was

“a direct and proximate/substantial factor” in causing Plaintiff’s injuries, id. at 13, there

remains a genuine issue of material fact as to the requisite causation. Accordingly,

summary judgment as to Plaintiff’s medical malpractice claim against Defendant Debbie

Preston is denied.

                     b.     David Watkins

       The SHP Defendants’ argument is more applicable to RN Watkins, because he did

not receive notice of Plaintiff’s symptoms until the treatment window had closed. Dr. Lang

testified that even after the treatment window closed, the standard of care still called for

sending Plaintiff to the hospital as soon as possible. (Doc. # 86-2 at 56). However, Dr.

Lang conceded that he does not know if administration of tPA outside of the treatment



                                             56
window specifically would have prevented Plaintiff from suffering the neurological deficits

she incurred as a result of her stroke. Id. Dr. Lang’s report does not indicate any other

treatment outside the window would have prevented Plaintiff’s injuries. Plaintiff’s expert

evidence therefore falls short of the causation requirement under Kentucky law as to

Defendant Watkins.     While Plaintiff’s claims against Defendants Ross and Preston

survive, Watkins is entitled to summary judgment as to Plaintiff’s state-law malpractice

claim against him. Accordingly, summary judgment as to Plaintiff’s medical malpractice

claim against Defendant David Watkins is granted.

              4.     The SHP Defendants failed to demonstrate that the causation
                     opinion of Plaintiff’s expert Dr. Lang is speculative.

       The SHP Defendants’ next argument also focuses upon Dr. Lang’s causation

opinion. Defendants argue that Plaintiff cannot demonstrate the requisite element of

causation because the opinion of Plaintiff’s expert, Dr. Lang, is improperly speculative.

(Doc. # 83-1 at 27-28). Defendants point to Dr. Lang’s testimony that tPA treatment would

not likely have “completely reverse[d]” Plaintiff’s stroke symptoms, and there is no

certainty as to what Plaintiff’s response to tPA would have been. See id.

       Defendants’ argument mischaracterizes the level of probability an expert opinion

is required to show under Kentucky law. “An expert medical witness is not required to

use the magic words ‘reasonable probability.’” Sakler v. Anesthesiology Assocs., P.S.C.,

50 S.W.3d 210, 213 n.3 (Ky. Ct. App. 2001). The Supreme Court of Kentucky has

explained that “[w]hile evidence of causation must be in terms of probability rather than

mere possibility, we have held that substance should prevail over form and that the total

meaning, rather than a word-by-word construction, should be the focus of the inquiry.”

Baylis, 805 S.W.2d 122, 124 (Ky. 1991).

                                            57
       Plaintiff has presented expert testimony that it is more likely than not her

permanent injuries would have been prevented or mitigated if she had been transferred

to the hospital at 9:27 p.m. on May 18, 2016. Dr. Lang, a neurologist, testified that had

Plaintiff been transferred to the hospital within this treatment window, “she would more

likely than not have received tPA” treatment and that, “more likely than not, she would

have been spared her deficits” caused by the stroke. (Doc. # 86-2 at 50-51, 67-69). See

also (Doc. # 83-9 at 14). Viewing the evidence in the light most favorable to Plaintiff, Dr.

Lang’s opinion presents appropriate causation evidence.                    Accordingly, summary

judgment on this basis is denied.

               5.      SHP is not entitled to summary judgment as to Plaintiff’s § 1983
                       claim (Count One) and negligence claim (Count Three).

       Next, the SHP Defendants argue that SHP is entitled to summary judgment as to

both of Plaintiff’s claims against it. (Doc. # 83-1 at 28-31). SHP contends that (1) there

is no evidence that SHP consciously disregarded a known risk of harm to the Plaintiff; (2)

Plaintiff failed to establish verifying medical evidence showing that SHP’s conduct caused

her harm; and (3) Plaintiff cannot demonstrate that SHP breached its duty to establish

appropriate treatment policies at GCDC because the opinion of Plaintiff’s correctional

health care expert, Lawrence Mendel, DO, should be excluded under Rule 702 of the

Federal Rules of Evidence.16 Id. Each of these arguments fail.

       SHP’s argument that it is entitled to summary judgment as to Plaintiff’s negligence

claim because Plaintiff “has failed to establish verifying medical evidence of any harm to

Plaintiff resulting from SHP’s conduct” is unavailing. (Doc. # 83-1 at 28). Dr. Lang’s



16
         The SHP Defendants seek to exclude Dr. Mendel in a subsequently-filed Motion, which the Court
will address separately. See (Doc. # 82).

                                                 58
report opines that “[i]f Michelle Kindoll had been transferred to the hospital promptly after

[David Ross’s] examination on May 18 at [9:27 p.m.], it is more likely than not that she

would have avoided the severe permanent injury she sustained as a result of the stroke.”

Id. at 14. However, Plaintiff was incorrectly diagnosed by LPN Ross with sciatica—a

diagnosis Ross was unqualified to make. Viewing the evidence in the light most favorable

to Plaintiff, a genuine issue of material fact exists as to whether the lack of any policies

or procedures to rectify the risks identified by the DOJ investigation caused Plaintiff’s

injury.

          SHP has also failed to show that it is entitled to summary judgment as to Plaintiff’s

§ 1983 claim. The Court is unconvinced by SHP’s argument that it is entitled to summary

judgment because Plaintiff’s correctional medical expert, Dr. Mendel, should be excluded.

Even if Dr. Mendel’s opinion were found to be inadmissible, Plaintiff has produced

sufficient evidence that, when viewed in the light most favorable to her, supports Plaintiff’s

§ 1983 claim against SHP.

          SHP contends that it is entitled to summary judgment as to Plaintiff’s § 1983 claim

because Plaintiff cannot satisfy the subjective prong of the deliberate-intent test and show

that “SHP ‘consciously disregarded’ a known risk of harm to the Plaintiff.” (Doc. # 83-1).

SHP’s argument misapplies the appropriate standard. Plaintiff’s § 1983 claim alleges,

inter alia, that “[t]he rules, regulations, customs, policies and procedure of Grant County,

the Grant County Jailer and SHP were inadequate and unreasonable and were the

moving force behind the constitutional deprivations suffered by Michelle Kindoll.” (Doc.

# 1 at 11).      Thus, Plaintiff’s § 1983 claim against SHP requires application of the

municipal-liability standard, not the two-prong deliberate-indifference test. See, e.g., Horn



                                               59
v. City of Covington, 2018 WL 3865377, at *38 (E.D. Ky. Aug. 14, 2018) (citing Gray v.

City of Detroit, 399 F.3d 612, 617 (6th Cir. 2005)).

       “It is well settled that private parties that perform fundamentally public functions, or

who jointly participate with a state to engage in concerted activity, are regarded as acting

‘under color of state law’ for purposes of § 1983” and therefore face the same municipal

liability as any other municipal entity. Bartell v. Lohiser, 215 F.3d 550, 556 (6th Cir. 2000).

A private corporation such as SHP, therefore, “may be liable under § 1983 where the risks

from its decision not to train its officers were ‘so obvious’ as to constitute deliberate

indifference to the rights of its citizens.” Gray, 399 F.3d at 617. A violation will occur

when “in light of the duties assigned to specific officers or employees the need for more

or different training is so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that the policymakers of the [private corporation] can reasonably be

said to have been deliberately indifferent to the need.” Miller v. Calhoun Cty., 408 F.3d

803, 816-17 (6th Cir. 2005) (citing Pembaur v. City of Cincinnati, 475 U.S. 469 (1986)).

       Likewise, as to the adoption of policies, “[e]ven if a municipality has not adopted

an explicitly unconstitutional policy, the municipality may be liable for the failure to make

a policy where one is needed.” Id. (citing Jones. v. City of Chicago, 787 F.2d 200, 204

(7th Cir. 1986)). “It is not sufficient merely to show that a particular [employee] acted

improperly or that better training would have enabled an [employee] to avoid the particular

conduct causing injury.” Id. at *38 (citing Simmons v. City of Philadelphia, 947 F.2d 1042,

1059-70 (3d Cir. 1991)).      The need for additional policies or procedures “to avoid

deprivations of a constitutional right must be so apparent that any reasonable policymaker

or supervisor would have taken appropriate preventive measures.” Id. (citing Jones, 787



                                              60
F.2d at 204.

       Plaintiff has produced evidence that, along with Grant County, SHP was put on

notice that the practice of having nursing staff act as gatekeepers to medical care placed

inmates at risk—particularly in the case of acute medical conditions. SHP representatives

met with Jailer Hankins and his subordinates to discuss bringing the facility into

compliance to rectify the constitutional deficiencies in medical treatment identified in the

DOJ investigation. Plaintiff was injured when an unqualified LPN misdiagnosed her acute

condition and barred her from receiving care from a physician—the very risk that was

identified and anticipated by the DOJ. Viewing the evidence in the light most favorable

to Plaintiff, a genuine issue of material fact exists as to whether the lack of any policies

or procedures to rectify the risks identified by the DOJ investigation would obviously lead

to constitutional violations; likewise, a genuine issue of material fact exists as to whether

the need for more or different training was so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that SHP’s policymakers can reasonably be

said to have been deliberately indifferent to the need.

       For the same reason, and as set forth, supra, Plaintiff’s negligence claim against

SHP survives. Viewing the evidence in the light most favorable to Plaintiff, there is a

genuine issue of material fact as to whether SHP breached its duty to establish

appropriate policies and procedures concerning medical treatment at GCDC.

Accordingly, summary judgment as to Plaintiff’s § 1983 claim and negligence claim

against Defendant SHP is denied.




                                             61
              6.     Defendants Preston and Ross—but not SHP or Watkins—are
                     entitled to summary judgment on punitive damages.

       Sixth and finally, the SHP Defendants argue that they are entitled to summary

judgment as to Plaintiff’s claim for punitive damages against them because there is

insufficient evidence of the requisite mental state on the part of these Defendants. Under

Kentucky law, “[a] plaintiff shall recover punitive damages only upon proving, by clear and

convincing evidence, that the defendant from whom such damages are sought acted

toward the plaintiff with oppression, fraud or malice.”     Ky. Rev. Stat. § 411.184(2).

Punitive damages may also be awarded where “gross negligence” is shown. Williams v.

Wilson, 972 S.W.2d 260, 262-65 (Ky. 1998). Gross negligence involves a “wanton or

reckless disregard for the safety of other persons.” Kinney v. Butcher, 131 S.W.3d 357,

359 (Ky. Ct. App. 2004). A showing of gross negligence does not require “that the jury

find the defendant to have acted with express malice; rather, it is possible that a certain

course of conduct be so outrageous that malice can be implied from the facts of the

situation.” Id.

       The Sixth Circuit has indicated that a finding of deliberate indifference can justify

an award of punitive damages, as “the two standards are ‘consistent,’ . . . and that much

of the evidence bearing on one question bears on the other.” Gibson v. Moskowitz, 523

F.3d 657, 664 (6th Cir. 2008) (finding that “the trial court permissibly delegated the

question of punitive damages to the jury.”). See also Hill v. Marshall, 962 F.2d 1209,

1217 (6th Cir. 1992) (stating that other courts of appeals “have held that the state of mind

that meets the standard of deliberate indifference is sufficient to meet the standard for

punitive damages” and finding that the conduct of the defendant in that case could support

a verdict for punitive damages). Defendant’s assertion therefore “is a harder argument

                                            62
to make now that [the Court has] concluded that [Plaintiff] presented sufficient evidence

to support a finding of deliberate indifference” as to Defendant Watkins. Id.

       As set forth supra, Plaintiff’s deliberate-indifference claims as to Defendants

Preston and Ross fail. While there is certainly evidence that Preston and Ross did not

undertake appropriate actions in response to Plaintiff’s condition, there is not clear and

convincing evidence to raise a genuine issue of material fact as to whether Preston or

Ross acted with the requisite “oppression, fraud, or malice.” Ky. Rev. Stat. § 411.184(2).

There is not clear and convincing evidence that either nurse disregarded Plaintiff’s safety;

accordingly, summary judgment as to Plaintiff’s punitive damages claim against

Defendants Debbie Preston and David Ross is granted.

       On the other hand, viewing the facts in the light most favorable to Plaintiff, there is

evidence that Defendant Watkins as well as SHP acted with the requisite mental state.

As to Defendants Watkins and SHP, therefore, “the Court will determine whether a

punitive damages instruction should be submitted to the jury after hearing all the

evidence.” Finn v. Warren Cty, 1:10-cv-16, 2013 WL 3786634, at *5 (W.D. Ky. July 18,

2013). Accordingly, summary judgment as to Plaintiff’s punitive damages claim against

Defendants SHP and David Watkins is denied.

III.   CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED as follows:

       (1)    The County Defendants’ Motion for Summary Judgment (Doc. # 62) is

granted in part and denied in part. Specifically,

              (a)    The County Defendants’ Motion for Summary Judgment as to all

claims against Defendants Dedi Adams, Jessica Helton, and Whitney Jett is denied as



                                             63
moot in light of the Court’s August 7, 2018 Order dismissing all claims against these

Defendants without prejudice (Doc. # 75);

             (b)    The County Defendants’ Motion for Summary Judgment as to

Plaintiff’s claim under 42 U.S.C. § 1983 against Defendants Audra Napier, Tammy

Bullock, Christopher Hankins, and John and Jane Doe, in their official capacities, is

hereby granted as unopposed;

             (c)    The County Defendants’ Motion for Summary Judgment as to all

remaining claims against John and Jane Doe is hereby granted;

             (d)    The County Defendants’ Motion for Summary Judgment as to

Plaintiff’s claim under 42 U.S.C. § 1983 against Grant County is hereby denied;

             (e)    The County Defendants’ Motion for Summary Judgment as to

Plaintiff’s claim under 42 U.S.C. § 1983 against Defendants Audra Napier, Tammy

Bullock, and Christopher Hankins, in their individual capacities, is hereby denied; and

             (f)    The County Defendants’ Motion for Summary Judgment as to

Plaintiff’s negligence claim against Defendants Audra Napier and Tammy Bullock is

hereby denied.

      (2)    The SHP Defendants’ Motion to Strike (Doc. # 79) is denied.

      (3)    The SHP Defendants’ Motion for Summary Judgment (Doc. # 83) is

granted in part and denied in part. Specifically,

             (a)    The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

claim under 42 U.S.C. § 1983 against Defendant David Watkins is hereby denied;

             (b)    The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

claim under 42 U.S.C. § 1983 against Defendants Debbie Preston and David Ross is



                                            64
hereby granted;

               (c)   The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

medical-malpractice claim against Defendant Debbie Preston is hereby denied;

               (d)   The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

medical-malpractice claim against Defendant David Watkins is hereby granted;

               (e)   The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

claim under 42 U.S.C. § 1983 against Defendant Southern Health Partners, Inc. is hereby

denied;

               (f)   The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

negligence claim against Defendant Southern Health Partners, Inc. is hereby denied;

               (g)   The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

punitive-damages claim against Defendants Debbie Preston and David Ross is hereby

granted; and

               (h)   The SHP Defendants’ Motion for Summary Judgment as to Plaintiff’s

punitive-damages claim against Defendants David Watkins and Southern Health

Partners, Inc. is hereby denied.

      (4)      Within twenty (20) days from the date of entry of this Memorandum Opinion

and Order, the remaining parties—Defendants Grant County, Audra Napier, Tammy

Bullock, Christopher Hankins, Southern Health Partners, Inc., David Watkins, Debbie

Preston, and David Ross—shall file a Joint Status Report, setting forth available dates

for a Final Pretrial Conference and Jury Trial, and whether they would be amenable to a

court-facilitated settlement conference on the remaining claims.




                                           65
       This 28th day of March, 2019.




L:\DATA\Opinions\Covington\2017\17-84 Kindoll MSJ MOO.docx




                                              66
